         Case 8:18-ap-01183-TA                   Doc 5 Filed 11/19/18 Entered 11/19/18 14:07:52                                     Desc
                                                 Main Document     Page 1 of 49


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &         FOR COURT USE ONLY
Email Address
 John J. Stifter, SBN 186586
 STIFTER LAW CORP
 1181 Puerta del Sol, Suite 100
 San Clemente, CA 92673
 Telephone: (949) 388-8228
 Facsimile: (949) 388-8229
 Email: John@StifterCorp.com




[T.] Plaintiff(s) appearing without attorney
g    Attorney for Plaintiff(s)

                                     UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

In re:                                                                         CASE NO.: 8:18-bk-12055-TA
TRENA LANGAN                                                                   CHAPTER: 7
                                                                               ADVERSARY NO.: 8:18-ap-01183-TA
                                                              Debtor(s).

STEVEN SWARTZ

                                                              Plaintiff(s),
                                                                                       REQUEST FOR CLERK TO ENTER
                                                                                        DEFAULT UNDER LBR 7055-1(a)
                                   VS.



 TRENA LANGAN
                                                                                                      [No Hearing Required]
                                                          Defendant(s).

TO THE DEFENDANT, DEFENDANT'S ATTORNEY AND OTHER INTERESTED PARTIES:
1. Name of Defendant against whom default is sought (specify name): TRENA LANGAN
2. Plaintiff filed the complaint in this adversary proceeding on (specify date): 10/08/2018
3. The summons and complaint were served on Defendant by                            El Personal Service IIMail Service
   on the following date (specify date): 10/13/2018
4. A conformed copy of the executed service of summons form is attached hereto.
5. The time for filing an answer or other responsive pleading expired on (specify date): 11/08/2018
6. No answer or other responsive pleading has been filed or served by Defendant.
WHEREFORE, Plaintiff requests that the clerk of the court enter a default against this Defendant.


Date: 11/19/2018
                                                                         S nature
                                                                          John J. Stifter
                                                                         Printed name of Plaintiff or attorney for Plaintiff
           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                            Page 1                    F 7055-1.1.REQ.ENTER.DEFAULT
     Case 8:18-ap-01183-TA           Doc 5 Filed 11/19/18 Entered 11/19/18 14:07:52               Desc
                                     Main Document     Page 2 of 49


1    John J. Stifter, SBN 186586
     STIFTER LAW CORP
2    1181 Puerta del Sol, Suite 100
     San Clemente, CA 92673
3
     Telephone: (949) 388-8228
4    Facsimile: (949) 388-8229
     Email: John@StifterCorp.com
5
     Attorneys for Plaintiff,
6    STEVEN SWARTZ
7

 8
                                UNITED STATES BANKRUPTCY COURT
 9
                  CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
10
11   In re                                             )   Case No. 8:18-bk-12055-TA
                                                       )
12   TRENA LANGAN                                      )   Chapter 7
                                                       )
13                                          Debtor.    )   Adv. Proc. No. 8:18-ap-01183-TA
                                                       )
14                                                     )   DECLARATION OF JOHN J. STIFTER, IN
     STEVEN SWARTZ,                                    )   SUPPORT OF REQUEST FOR CLERK TO
15                                                     )   ENTER DEFAULT UNDER LBR 7055-1(a)
                                            Plaintiff, )
16                                                     )
                                                       )   [NO HEARING REQUIRED]
     V.                                                )
17
                                                       )
18   TRENA LANGAN,                                     )
                                                       )
19                                          Defendant. )
                                                       )
20
21                                DECLARATION OF JOHN J. STIFTER

22           I, John J. Stifter, declare:

23           1.      I am counsel for the Plaintiff, Steven Swartz, in this adversary proceeding. If

24   called as a witness, I could and would competently testify thereto.

25           2.      Trena Langan ("Defendant") was served pursuant to Fed.R.Bankr.P. 7004 on

26   October 13, 2018 as evidenced by the proof of service on file with this Court.

27
28
                                                   1
                         DECLARATION OF JOHN J. STIFTER IN SUPPORT OF REQUEST
                            FOR CLERK TO ENTER DEFAULT UNDER LBR 7055-1(a)
Case 8:18-ap-01183-TA         Doc 5 Filed 11/19/18 Entered 11/19/18 14:07:52                  Desc
                              Main Document     Page 3 of 49


       3.      Under Fed.R.Bankr. P. 7012, Defendant was required to plead or otherwise
respond to the complaint by November 8, 2018. The time to plead or otherwise respond to the
complaint has not been extended by any agreement of the parties or any order of the Court.

       4.      Defendant has failed to serve or file a pleading or otherwise respond to the
complaint. The applicable time limit for responding to the complaint has expired.

       5.      I am informed and believe the Defendant is not a minor or an incompetent person.

       6.      The Defendant's Schedule I discloses that she is employed as a gymnastics coach
with Wildfire Gymnastics, as such the Defendant is not currently in military service, and
therefore the Servicemembers Civil Relief Act does not apply.
       7.      I attach here a true and correct copy of the proof of service of the Summons and
Complaint served on Defendant and that was filed with this Court in the within adversary

proceeding.
       I declare under penalty of perjury under the laws of the United States of America and the
State of California that the foregoing is true and correct. Executed on November 19, 2018, at San

Clemente, California.




                                             2
                   DECLARATION OF JOHN J. STIFTER IN SUPPORT OF REQUEST
                      FOR CLERK TO ENTER DEFAULT UNDER LBR 7055-1(a)
         Case 8:18-ap-01183-TA                     Doc 5
                                                       2 Filed 11/19/18
                                                       3       10/09/18 Entered 11/19/18
                                                               10/13/18            10/09/18 14:07:52
                                                                                   10/13/18 15:44:42
                                                                                            13:06:17                                       Desc
                                                   Main
                                                     AP-Summons
                                                         Document Page
                                                                     Page14
                                                                          1ofof349
                                                                                45


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

John J Stifter
Stifter Law Corp
1181 Puerta del Sol Ste 100
San Clemente, CA 92673
949−388−8228




Plaintiff or Attorney for Plaintiff

                                        UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA − SANTA ANA
In re:

                                                                              CASE NO.:    8:18−bk−12055−TA

Trena Langan                                                                  CHAPTER:     7


                                                                              ADVERSARY NUMBER:         8:18−ap−01183−TA
                                                               Debtor(s).

Steven Swartz


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Trena Langan                                                                         PROCEEDING [LBR 7004−1]

                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
11/08/2018. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                January 3, 2019
             Time:                10:00 AM
             Hearing Judge:       Theodor Albert
             Location:            411 W Fourth St., Crtrm 5B, Santa Ana, CA 92701



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
       Case 8:18-ap-01183-TA                     Doc 5
                                                     2 Filed 11/19/18
                                                     3       10/09/18 Entered 11/19/18
                                                             10/13/18            10/09/18 14:07:52
                                                                                 10/13/18 15:44:42
                                                                                          13:06:17                                       Desc
                                                 Main
                                                   AP-Summons
                                                       Document Page
                                                                   Page25
                                                                        2ofof349
                                                                              45


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: October 9, 2018




                                                                                        By:        "s/" Sally Daniels
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
      Case 8:18-ap-01183-TA           Doc 5
                                          1 Filed 11/19/18
                                          3       10/08/18 Entered 11/19/18
                                                  10/13/18          10/08/18 14:07:52
                                                                    10/13/18 17:11:52
                                                                             13:06:17              Desc
                                      Main
                                       MainDocument
                                            Document Page
                                                        Page6
                                                            31of
                                                               of49
                                                                 45
                                                                  7



 1   John J. Stifter, SBN 186586
     STIFTER LAW CORP
 2   1181 Puerta del Sol, Suite 100
     San Clemente, CA 92673
 3
     Telephone: (949) 388-8228
 4   Facsimile: (949) 388-8229
     Email: John@StifterCorp.com
 5
     Attorneys for Plaintiff,
 6   STEVEN SWARTZ
 7
 8
                                UNITED STATES BANKRUPTCY COURT
 9
                  CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
10
11   In re                                          )    Case No. 8:18-bk-12055-TA
                                                    )
12   TRENA LANGAN                                   )    Chapter 7
                                                    )
13                                      Debtor.     )    Adv. Proc. No.
                                                    )
14                                                  )    PLAINTIFF’S COMPLAINT TO
     STEVEN SWARTZ,                                 )    DETERMINE DISCHARGEABILITY OF
15                                                  )    DEBT UNDER SECTIONS 523(a)(2),
                                        Plaintiff,  )    523(a)(4), AND 523(a)(6) OF THE
16                                                  )    BANKRUPTCY CODE
                                                    )
     v.                                             )
17
                                                    )
18   TRENA LANGAN,                                  )
                                                    )
19                                      Defendant. ))
20
21           Plaintiff, Steven Swartz (“Plaintiff”), as creditor of the bankruptcy estate In re Trena

22   Langan, Case No. 8:18-bk-12055-TA, who holds an unsecured claim in the approximate amount

23   of $352,865.90, not including pre-petition and post-petition interest and post-judgment interest,

24   respectfully represents and alleges with his Complaint (“Complaint”) as follows:

25                         STATEMENT OF JURISDICTION AND VENUE

26           1.     This Court has jurisdiction over this adversary proceeding (“Adversary

27   Proceeding”) pursuant to 28 U.S.C. §§ 159 and 1134, and 11 U.S.C. §§ 523 and 727 of the

28   Bankruptcy Code. This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(I) and 157(b)(2)(J).

                                                1
                         COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT
      Case 8:18-ap-01183-TA         Doc 5
                                        1 Filed 11/19/18
                                        3       10/08/18 Entered 11/19/18
                                                10/13/18          10/08/18 14:07:52
                                                                  10/13/18 17:11:52
                                                                           13:06:17                Desc
                                    Main
                                     MainDocument
                                          Document Page
                                                      Page7
                                                          42of
                                                             of49
                                                               45
                                                                7



 1           2.     Venue for this Adversary Proceeding properly lies in this Judicial District in that
 2   this civil proceeding arises under Title 11 of the United States Code as provided under 28 U.S.C.
 3   § 1409.
 4           3.     This Adversary Proceeding arises out of and relates to the Chapter 7 bankruptcy
 5   case of In re Trena Langan, Case No. 8:18-bk-12055-TA on the docket of this Court. The
 6   Debtor/Defendant Trena Langan’s bankruptcy case was commenced by the filing of a Voluntary
 7   Petition for Relief under Chapter 7 of Title 11 of the United States Bankruptcy Code, on June 6,
 8   2018.
 9           4.     Plaintiff is a creditor of the Debtor/Defendant Trena Langan’s bankruptcy estate
10   in the collective amount of approximately $352,865.90, not including pre-petition and post-
11   petition interest and post-judgment interest.
12           5.     The Debtor/Defendant’s mailing address as stated on the Court’s docket as of
13   October 4, 2018 is:
                                                105 Sanctuary
14
                                              Irvine, CA 92620
15
16           6.     The Defendant/Debtor Trena Langan is represented by counsel in this bankruptcy

17   case as follows:
                                                 Rajiv Jain
18                                            Jain Law Group
                                         8 Corporate Park, Suite 300
19                                           Irvine, CA 92602
20
                                      STATEMENT OF STANDING
21
             7.     The Plaintiff, as a creditor of the Debtor Trena Langan’s bankruptcy estate, has
22
     standing to prosecute this Adversary Proceeding under 11 U.S.C. § 523.
23
                                       GENERAL ALLEGATIONS
24
             8.     Plaintiff is informed and believes and thereon alleges the following facts to justify
25
     that its claim of approximately $352,865.90, not including additional attorneys’ fees, and any
26
     and all pre-petition and post-petition interest, and post-judgment interest at the applicable non-
27
     Bankruptcy law rate of 10% per annum pursuant to Code of Civil Procedure section 685.010,
28

                                                  2
                           COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT
      Case 8:18-ap-01183-TA         Doc 5
                                        1 Filed 11/19/18
                                        3       10/08/18 Entered 11/19/18
                                                10/13/18          10/08/18 14:07:52
                                                                  10/13/18 17:11:52
                                                                           13:06:17              Desc
                                    Main
                                     MainDocument
                                          Document Page
                                                      Page8
                                                          53of
                                                             of49
                                                               45
                                                                7



 1   against the Debtor/Defendant, Trena Langan shall be deemed non-dischargeable under Sections
 2   523(a)(2), 523(a)(4), and/or 523(a)(6) of the Bankruptcy Code.
 3                                    FACTUAL ALLEGATIONS
 4          9.      On or about November 22, 2013, Plaintiff filed in the Superior Court of
 5   California, County of Orange (Case No. 30-2013-00690473-PR-TR-CJC), a Petition to
 6   Determine Existence of Trust and Compelling Notification by Trustee and for Production of
 7   Trust and to Provide Information About Trust and for Accounting and for Trust Distributions and
 8   to Compel an Accounting by Attorney in Fact and for Attorney’s Fees (the “Petition”).
 9          10.     Said Petition was amended on June 18, 2014, when Plaintiff filed his First
10   Amended Petition to Compel Notification by Trustee of Trust and to Provide Information about
11   Trust; for Accounting and for Trust Distributions; for Breach of Trust; to Impose Constructive
12   Trust; for Financial Elder Abuse; and for Removal of Trustee and to Appoint Successor Trustee
13   (the “Amended Petition”).
14          11.     Plaintiff’s Amended Petition alleged, among other things, that:
15                  a. Trena Langan is the granddaughter of Shirlee Hilda Kandle (the “Trustor”);
16                  b. The Trustor executed a Trust entitled the Shirlee Kandle Revocable Family
17   Trust dated December 22, 1993, as amended (the “Trust”);
18                  c. The Trustor died on June 4, 2010, at which time, Trena Langan was acting as
19   the successor Trustee of the Trust;
20                  d. Prior to the Trustor’s death, Trena Langan was also the attorney in fact under
21   a Durable Power of Attorney for the Trustor;
22                  e. While acting as the successor trustee of the Trust and as the attorney in fact
23   for the Trustor, Trena Langan was acting in a fiduciary capacity;
24                  f. Trena Langan breached her fiduciary duties to the Trustor and Trust
25   beneficiaries, and committed financial elder abuse against the Trustor when she used Trust assets
26   to make high risk investments, failing to adequately diversify such assets, misappropriated, used
27   and expended significant amounts of Trust assets, and the Trustor’s assets, for her own personal
28

                                                3
                         COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT
      Case 8:18-ap-01183-TA          Doc 5
                                         1 Filed 11/19/18
                                         3       10/08/18 Entered 11/19/18
                                                 10/13/18          10/08/18 14:07:52
                                                                   10/13/18 17:11:52
                                                                            13:06:17                  Desc
                                     Main
                                      MainDocument
                                           Document Page
                                                       Page9
                                                           64of
                                                              of49
                                                                45
                                                                 7



 1   benefit and to the detriment of the Trustor and the Trust, and failed to account to the Trust
 2   beneficiaries for the assets of the Trust and Trustor; and
 3                   g. Trena Langan used undue influence against the now deceased elderly Trustor
 4   to take control of the Trustor’s financial affairs, taking over all aspects of the Trustor’s life,
 5   isolating the Trustor from her family and preventing her from contacting family members, and
 6   disposing of the Trustor’s assets imprudently or to benefit Trena Langan, all at a time when the
 7   Trustor was aged and infirm and shortly before her death.
 8           12.     A true and correct copy of the Amended Petition is attached hereto as Exhibit A.
 9           13.     Debtor/Defendant, Trena Langan did not file any objections to the Petition nor
10   Amended Petition.
11           14.     On or about May 8, 2015, a trial was held on Plaintiff’s Amended Petition and
12   Judgment (the “Judgment”) was entered in Plaintiff’s favor and against Debtor/Defendant, Trena
13   Langan as follows:
14                   a.      Damages in the amount of $318,477.90 pursuant to Probate Code section
15   859;
16                   b.      Attorney fees in the amount of $29,665.00;
17                   c.      Costs in the amount of $4,723.00; and
18                   d.      Trena Langan was removed as trustee of the Trust.
19           15.     A true and correct copy of the Judgment is attached hereto as Exhibit B.
20                                      FIRST CAUSE OF ACTION
21                                        [11 U.S.C. § 523(a)(2)(A)]
22           16.     Plaintiff, alleges and incorporates by reference, Paragraphs 1 through 15, and all
23   sub-parts thereto, inclusive of this Complaint, as though set forth in full herein.
24           17.     Pursuant to 11 U.S.C. § 523(a)(2)(A), the Court shall except from the
25   Debtor/Defendant Trena Langan’s discharge any debt:
26
                             (a) A discharge under section 727, 1141, 1228(a),
27                           1228(b), or 1328(b) of this title does not discharge
                             an individual debtor from any debt–
28

                                                 4
                          COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT
      Case 8:18-ap-01183-TA         Doc 5
                                        1 Filed 11/19/18
                                        3       10/08/18 Entered 11/19/18
                                                10/13/18           10/08/18 14:07:52
                                                                   10/13/18 17:11:52
                                                                            13:06:17                Desc
                                    Main
                                    Main
                                     MainDocument
                                          Document
                                          Document Page
                                                      Page
                                                      Page10
                                                           75of
                                                             of45
                                                                49
                                                                7


                            (2) for money, property, services, or an extension,
 1
                            renewal, or refinancing of credit, to the extent
 2                          obtained by –

 3                          (A) false pretenses, a false representation, or actual
                            fraud, other than a statement respecting the debtor’s
 4                          or an insider’s financial condition. (Emphasis
 5                          added.)
            18.     Plaintiff is informed and believes and thereon alleges that Debtor/Defendant
 6
     Trena Langan obtained Trust assets and assets of the Trustor by fraud, false pretenses and/or
 7
     false representation in the approximate amount of $318,477.90.
 8
            19.     Plaintiff is informed and believes and thereon alleges that its claims in the
 9
     approximate amount of $318,477.90, plus pre-petition and post-petition interest, and post-
10
     judgment interest at the applicable non-Bankruptcy law rate of 10% per annum pursuant to Code
11
     of Civil Procedure section 685.010, against Debtor/Defendant Trena Langan should be deemed
12
     non-dischargeable under Section 523(a)(2)(A).
13
                                      SECOND CAUSE OF ACTION
14
                                           [11 U.S.C. § 523(a)(4)]
15
            20.     Plaintiff alleges and incorporates by reference Paragraphs 1 through 19, and all
16
     sub-parts thereto, inclusive of this Complaint, as though set forth in full herein.
17
            21.     Section 523(a)(4) of the Bankruptcy Code provides:
18
                            (a) A discharge under section 727, 1141, 1228(a),
19
                            1228(b), or 1328(b) of this title does not discharge
20                          an individual debtor from any debt–
21                          (4) for fraud or defalcation while acting in a
22                          fiduciary capacity, embezzlement, or larceny;–
                            (Emphasis added.)
23          22.     Plaintiff is informed and believes and thereon alleges that Debtor/Defendant,
24   Trena Langan obtained Trust assets and assets of the Trustor by fraud and/or defalcation while
25   acting in a fiduciary capacity to the Trustor and Trust beneficiaries.
26          23.     Plaintiff is informed and believes and thereon alleges that Debtor/Defendant
27   Trena Langan committed fraud and/or defalcation while acting in a fiduciary capacity, and/or
28

                                                5
                         COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT
      Case 8:18-ap-01183-TA         Doc 5
                                        1 Filed 11/19/18
                                        3       10/08/18 Entered 11/19/18
                                                10/13/18           10/08/18 14:07:52
                                                                   10/13/18 17:11:52
                                                                            13:06:17               Desc
                                    Main
                                    Main
                                     MainDocument
                                          Document
                                          Document Page
                                                      Page
                                                      Page11
                                                           86of
                                                             of45
                                                                49
                                                                7



 1   embezzlement and/or larceny with regard to the Trust assets and Trustor’s assets because the
 2   damages portion of the Judgment on Plaintiff’s Amended Petition was entered pursuant to
 3   Probate Code section 859, which states in pertinent part:
 4
                            If a court finds that a person has in bad faith
 5                          wrongfully taken, concealed, or disposed of
                            property belonging to … an elder, a dependent
 6                          adult, [or] a trust … or has taken, concealed, or
                            disposed of the property by the use of undue
 7                          influence in bad faith or through the commission of
 8                          elder or dependent adult financial abuse, as defined
                            in Section 15610.30 of the Welfare and Institutions
 9                          Code, the person shall be liable for twice the value
                            of the property recovered by an action under this
10                          part.
11
            24.     Plaintiff is informed and believes and thereon alleges that all of its claims totaling
12
     approximately $352,865.90, plus pre-petition and post-petition interest, and post-judgment
13
     interest at the applicable non-Bankruptcy law rate of 10% per annum pursuant to Code of Civil
14
     Procedure section 685.010, should be deemed non-dischargeable under Section 523(a)(4) of the
15
     Bankruptcy Code.
16
                                       THIRD CAUSE OF ACTION
17
                                           [11 U.S.C. § 523(a)(6)]
18
            25.     Plaintiff alleges and incorporates by reference Paragraphs 1 through 24, and all
19
     sub-parts thereto, inclusive of this Complaint, as though set forth in full herein.
20
            26.     Section 523(a)(6) of the Bankruptcy Code provides:
21
                            (a) A discharge under section 727, 1141, 1228(a),
22                          1228(b), or 1328(b) of this title does not discharge
23                          an individual debtor from any debt–

24                          (6) for willful and malicious injury by the debtor to
                            another entity or to the property of another entity;–
25                          (Emphasis added.)
26          27.     Plaintiff is informed and believes and thereon alleges that Debtor/Defendant,
27   Trena Langan’s actions with respect to Trust property and property of the Trustor were willful
28   and malicious and caused injury to such property.

                                                6
                         COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT
Case 8:18-ap-01183-TA         Doc 5
                                  1 Filed 11/19/18
                                  3       10/08/18 Entered 11/19/18
                                          10/13/18           10/08/18 14:07:52
                                                             10/13/18 17:11:52
                                                                      13:06:17                Desc
                              Main
                              Main
                               MainDocument
                                    Document
                                    Document Page
                                                Page
                                                Page12
                                                     97of
                                                       of45
                                                          7
                                                          49


       28.     Plaintiff is informed and believes and thereon alleges that all of its claims totaling
approximately $352,865.90, plus pre-petition and post-petition interest, and post-judgment

interest at the applicable non-Bankruptcy law rate of 10% per annum pursuant to Code of Civil
Procedure section 685.010, should be deemed non-dischargeable under Section 523(a)(6) of the

Bankruptcy Code.
                                ON ALL CAUSES OF ACTION
       Plaintiff prays for judgment under Sections 523(a)(2), 523(a)(4), and 523(a)(6) of the
Bankruptcy Code against Debtor/Defendant, Trena Langan as follows:
       1.      That Plaintiff's aggregate claims in the approximate amount of $352,865.90, plus
pre-petition and post-petition interest, and post-judgment interest at the applicable non-
Bankruptcy law rate of 10% per annum pursuant to Code of Civil Procedure section 685.010,
against Debtor/Defendant Trena Langan be deemed non-dischargeable under Sections 523(a)(2),

523(a)(4), and/or 523(a)(6) of the Bankruptcy Code; and
       2.      For all other further relief as allowed by the Court.


                                          STIFTER LAW CORP


DATED: 0/          2/3              By: --/
                                       John J. Stifter
                                       Attorneys for Plaintiff, STEVEN SWARTZ




                                           7
                    COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT
Case
 Case8:18-ap-01183-TA
      8:18-ap-01183-TA Doc
                        Doc1-1
                            3 Filed
                            5   Filed11/19/18
                                     10/13/18
                                      10/08/18 Entered
                                                  Entered11/19/18
                                                          10/13/18
                                                           10/08/1814:07:52
                                                                   13:06:17
                                                                    17:11:52 Desc
                                                                              Desc
                        MainExhibit
                             Document
                                    A PagePage
                                             1 of13
                                                 10
                                                  28of 49
                                                       45




                              Exhibit A
                                               HEARING SET FOR:
                                           Aug 26 2014
Case
 Case8:18-ap-01183-TA
      8:18-ap-01183-TA Doc
                        Doc1-1
                            3 Filed
                            5   Filed11/19/18
                                     10/13/18
                                      10/08/18   Entered
                                                  Entered11/19/18
                                                            10/13/18
                                                             10/08/1814:07:52
                                                                     13:06:17
                                                                      17:11:52 Desc
                                                                                Desc
                        MainExhibit
                             Document   AT
                                    A Page  09:00
                                           Page   28A.M.
                                             2 of14
                                                 11      IN
                                                     of 49
                                                         45
                                                DEPT. NO C4     AT
                                          700 CIVIC CENTER DRIVE WEST
                                              SANTA ANA CA
 1    JOHN J. STIFTER, ESQ. SBN 186586
      Stifter Law Corp.
 2    1181 Puerta del Sol
      Suite 100
 3    San Clemente, California 92673
      Telephone: (949) 388-8228
 4    Facsimile: (949) 388-8229
      Email: John@StifterCorp.com
 5

 6    Attorneys for Petitioner
 7

 8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                      FOR THE COUNTY OF ORANGE, CENTRAL DISTRICT
10

11 In the Matter of the:                               ) Case No.: 30-2013-00690473
                                                       )
12                                                     ) FIRST AMENDED PETITION TO
                                                       ) COMPEL NOTIFICATION BY
13                                                     ) TRUSTEE OF TRUST AND TO
                                                       ) PROVIDE INFORMATION ABOUT
14 SHIRLEE KANDLE REVOCABLE FAMILY                     ) TRUST; FOR ACCOUNTING AND FOR
   TRUST, dated December 22, 1993                      ) TRUST DISTRIBUTIONS; FOR
15                                                     ) BREACH OF TRUST; TO IMPOSE
                                                       ) CONSTRUCTIVE TRUST; FOR
16 ________________________________________ ) FINANCIAL ELDER ABUSE; AND FOR
                                                       ) REMOVAL OF TRUSTEE AND TO
17 STEVEN SWARTZ, Petitioner                           ) APPOINT SUCCESSOR TRUSTEE
                                                       )
18                                                     ) [Probate Code §§ 859, 15642, 16004(a),
                                                       ) 16061, 16061.5, 16061.7, 16061.9, 16062,
19 vs.                                                 ) 16420, 17200, Welfare & Institutions Code
                                                       ) §§ 15657.5, 15610.30, ]
20                                                     )
                                                       ) Date: 08/26/2014
21 TRENA L. LANGAN, Respondent                         ) Time: 9:00 AM
                                                       ) Dept: C4
22                                                     )
                                                       )
23
            Petitioner, Steven Swartz, hereby alleges as follows:
24
            1. Shirlee Hilda Kandle, (the “Decedent” or “Trustor”) died on June 4, 2010. At the time
25
    of her death, Decedent was a resident in Orange County, California.
26
            2. Plaintiff is informed and believes and thereon alleges that the Decedent executed a
27
    Trust entitled the Shirlee Kandle Revocable Family Trust dated December 22, 1993 Trust, as
28
                                      - 1-
            FIRST AMENDED PETITION TO COMPEL NOTIFICATION BY TRUSTEE
Case
 Case8:18-ap-01183-TA
      8:18-ap-01183-TA Doc
                        Doc1-1
                            3 Filed
                            5   Filed11/19/18
                                     10/13/18
                                      10/08/18 Entered
                                                  Entered11/19/18
                                                          10/13/18
                                                           10/08/1814:07:52
                                                                   13:06:17
                                                                    17:11:52 Desc
                                                                              Desc
                        MainExhibit
                             Document
                                    A PagePage
                                             3 of15
                                                 12
                                                  28of 49
                                                       45


 1   amended (the “Trust”). Plaintiff is informed and believes that respondent Trena L. Langan, the
 2   granddaughter of the decedent, is the successor Trustee and currently acting Trustee of the Trust.
 3          3. Petitioner is informed and believes and thereon alleges that Trena L. Langan, the
 4   current acting Trustee of the Trust, resides at 657 Cantor, Irvine, CA 92620 and that the principal
 5   place of administration of the Trust has been and now is 657 Cantor, Irvine, Orange County CA.
 6          4. Petitioner is the son of the Decedent and an heir at law of the Decedent. Decedent was
 7   not married at the time of her death. Petitioner has never received the required notification under
 8   Probate Code Section 16061.7.
 9          5.    Petitioner is informed and believes and thereon alleges that at all times herein
10   mentioned, certain property has been and now is being held by Trena L. Langan as trustee of the
11   Trust under the terms and provisions of the Trust and that such property is located in Orange
12   County, California.
13          6. Attached hereto as Exhibit A is what Petitioner is informed and believes is a true and
14   correct copy of the Shirlee Kandle Revocable Family Trust Dated December 22, 1993, as
15   amended.
16        REQUEST FOR ACCOUNTING AND NOTICE DISCLOSURES UNDER LAW
17          6. An actual controversy has arisen and now exists between Petitioner and Respondent in
18   that Petitioner contends that he is a beneficiary under the Trust and is entitled to receive notice
19   under Probate Code Sections 16061.5 and 16061.7 as an heir at law of the Decedent, but
20   Respondent refuses and continues to refuse to give the required statutory notice to Petitioner.
21   Probate Code Sections 16061, 16061.5, 16061.7, 16061.9 and 17200, among other provisions,
22   variously require that the Trustee provide notice, information about the Trust and an accounting
23   of the Trust to Petitioner, all of which Respondent refuses to do.
24               REQUEST FOR ACCOUNTING UNDER POWER OF ATTORNEY
25          7. Plaintiff is also informed and believes and thereon alleges that Trena Langan was the
26   attorney in fact under a Durable Power of Attorney for Shirlee Kindle. Further, plaintiff alleges
27   that on or about March 24, 2005, Trena Langan, acting as agent under such Power of Attorney,
28   sold the Decedent’s property located in Mission Viejo, CA, APN 808-442-34. Petitioner only
                                           -2-
                      PETITION TO DETERMINE EXISTENCE OF TRUST, ETC.
Case
 Case8:18-ap-01183-TA
      8:18-ap-01183-TA Doc
                        Doc1-1
                            3 Filed
                            5   Filed11/19/18
                                     10/13/18
                                      10/08/18 Entered
                                                  Entered11/19/18
                                                          10/13/18
                                                           10/08/1814:07:52
                                                                   13:06:17
                                                                    17:11:52 Desc
                                                                              Desc
                        MainExhibit
                             Document
                                    A PagePage
                                             4 of16
                                                 13
                                                  28of 49
                                                       45


 1   recently became aware of said sale. Subsequently, Petitioner is informed and believes that
 2   Shirlee Kindle was placed in a nursing home in Orange County, California. Petitioner has
 3   requested an accounting from Respondent for her actions as attorney-in-fact for Decedent,
 4   regarding the sale of the home and the disposition of the proceeds of the sale of the Mission Viejo
 5   residence. More than 60 days have passed since the accounting has been requested. Petitioner is
 6   informed and believes and thereon alleges that the failure to account is without reasonable cause
 7   or justification.
 8                                             BREACH OF TRUST
 9           8. Plaintiff is informed and believes and thereon alleges that while Respondent acted as
10   Co-Trustee of the Trust during the lifetime of the now deceased elderly Trustor, that she
11   imprudently invested Trust assets in a restaurant business and other high risk financial
12   investments.        Such investments were improper in that Respondent failed to diversify the
13   investments of the Trust, failed to investigate the purported restaurant business to determine if it
14   was an appropriate investment, given that restaurants are highly risky investments, engaged in
15   self-dealing transactions, and may have made investments primarily to benefit the Respondent
16   Trustee rather than the elderly trustor and the other Trust beneficiaries. Respondent failed to
17   exercise reasonable care, skill and caution as required under the Uniform Prudent Investor Act,
18   Probate Code § 16047(a).
19           9. As a proximate result of Respondent’s breach of trust, there has been a loss or
20   depreciation in the value of the Trust estate and Respondent may have made an undue profit or a
21   profit that should have accrued to the Trust.
22           10. Accordingly, Respondent Trustee should be compelled to redress her breach of trust
23   by payment of money damages according to proof, plus interest at the legal rate.
24                       UNDUE INFLUENCE; IMPOSITION OF CONSTRUCTIVE TRUST
25           11. Decedent Trustor was age 65 or older at all times relevant to this action.
26           12. At all times relevant to this action, Respondent had a confidential and fiduciary
27   relationship with the Decedent Trustor, in that Respondent acted as Co-Trustee with decedent
28   Trustor during her lifetime, acted as sole Trustee after the death of the Trustor, acted as agent for
                                              -3-
                         PETITION TO DETERMINE EXISTENCE OF TRUST, ETC.
Case
 Case8:18-ap-01183-TA
      8:18-ap-01183-TA Doc
                        Doc1-1
                            3 Filed
                            5   Filed11/19/18
                                     10/13/18
                                      10/08/18 Entered
                                                  Entered11/19/18
                                                          10/13/18
                                                           10/08/1814:07:52
                                                                   13:06:17
                                                                    17:11:52 Desc
                                                                              Desc
                        MainExhibit
                             Document
                                    A PagePage
                                             5 of17
                                                 14
                                                  28of 49
                                                       45


 1   Trustor under a durable power of attorney, and was the grandchild of the Trustor.
 2          13. Petitioner is informed and believes, and thereon alleges, that the Trustor did not have
 3   sufficient mental capacity to understand Respondent’s actions in making highly risky Trust
 4   investments and in distributing Trust assets. Further, Respondent sold Trustor’s real property
 5   under a Power of Attorney while Trustor was still alive, implying that Trustor was incompetent or
 6   unable to sign real estate documents, or to hide such actions from Trustor. Petitioner is informed
 7   and believes, and thereon alleges, that the Trustor was unable to understand and recollect the
 8   nature and extent of Trustor’s property and remember and understand her relationship to her
 9   family members.
10          14. Petitioner is informed and believes, and thereon alleges, that the investments made by
11   Respondent and the deceased Trustor as Co-Trustees during her lifetime occurred as a result of
12   undue influence exerted by Respondent over Trustor.            The undue influence consisted of
13   Respondent taking over Decedent’s financial affairs, taking over all aspects of Decedent’s life,
14   isolating Decedent from her family and preventing her from contacting family members and
15   disposing of Decedent’s assets imprudently or to benefit Respondent, all at a time when the
16   Trustor was aged and infirm and shortly before her death. Such taking was for a wrongful use by
17   Respondent.
18          15. By virtue of Respondent’s exertion of undue influence over Trustor, Respondent
19   holds title to any remaining assets of the Trust as a constructive trustee of the benefit of the other
20   persons entitled to distribution of the Trust assets and any other assets of the Decedent.
21                                         FINANCIAL ELDER ABUSE
22          16. Respondent is informed and believes, and thereon alleges, that Respondent took and
23   misappropriated Decedent Trustor’s assets by undue influence as previously described in
24   paragraphs 11 through 14 herein, which are incorporated herein by reference.
25          17. Respondent knew or should have known that her conduct was likely to be harmful to
26   Decedent and the Trust.
27          18. Respondent’s conduct constitutes financial elder abuse under Welfare and Institutions
28   Code § 15657.5 as defined in Welfare and Institutions Code § 15610.30.
                                           -4-
                      PETITION TO DETERMINE EXISTENCE OF TRUST, ETC.
Case
 Case8:18-ap-01183-TA
      8:18-ap-01183-TA Doc
                        Doc1-1
                            3 Filed
                            5   Filed11/19/18
                                     10/13/18
                                      10/08/18 Entered
                                                  Entered11/19/18
                                                          10/13/18
                                                           10/08/1814:07:52
                                                                   13:06:17
                                                                    17:11:52 Desc
                                                                              Desc
                        MainExhibit
                             Document
                                    A PagePage
                                             6 of18
                                                 15
                                                  28of 49
                                                       45


 1          19. Under Welfare and Institutions Code § 15657.5(a), Respondent is liable to Petitioner
 2   for reasonable attorney’s fees and costs.
 3              REMOVAL OF TRUSTEE AND APPOINTMENT OF SUCCESSOR TRUSTEE
 4          20. Petitioner requests that the Court remove the Respondent as Trustee of the Trust
 5   pursuant to its authority under Probate Code § 15642 because Respondent as Trustee (1) breached
 6   her fiduciary duty to reasonably inform the beneficiaries or to account to them, (2) the Trustee is
 7   substantially unable to manage the Trust’s financial resources since the Trustee has substantially
 8   or totally dissipated the Trust’s assets in the amount of several hundred thousands of dollars, (3)
 9   the Trustee is unable to or refuses to properly execute the duties of the Trustee by engaging in
10   self-dealing transactions and highly risky investments.
11          21. Petitioner requests that the Court appoint Petitioner as successor Trustee without
12   bond. Petitioner’s consent to serve as successor Trustee will be filed herein.
13          22. Petitioner believes that his appointment as successor Trustee is in the best interests of
14   the Trust and of those persons interested in the Trust since Petitioner will have the power,
15   authority and motivation to investigate the prior actions of Respondent Trustee, who admits that
16   virtually all of the assets of the Trust have been dissipated by her, without explanation.
17          23. Petitioner is further informed and believes and thereon alleges that the Trustee, Trena
18   L. Langan, has acted in bad faith by misappropriating trust assets and the income derived
19   therefrom for her own personal use to the detriment of the Petitioner in violation of her duties as
20   Trustee and that she should be removed as Trustee at the earliest possible date.
21          24. The names and addresses of the persons entitled to notice of this Petition are as
22   follows:
23          Name                                   Address
24          Trena L. Langan, Trustee,              657 Cantor, Irvine, CA 92620
            Granddaughter
25
            Steven Swartz, Son                     1602 Via Calendula, San Clemente, CA 92673
26
            Deborah Ellen McIntyre, Daughter       1286 Rosemary Circle, Corona CA 92879
27
            Kyle Swartz, Grandson                  1602 Via Calendula, San Clemente, CA 92673
28
                                           -5-
                      PETITION TO DETERMINE EXISTENCE OF TRUST, ETC.
Case
 Case8:18-ap-01183-TA
      8:18-ap-01183-TA Doc
                        Doc1-1
                            3 Filed
                            5   Filed11/19/18
                                     10/13/18
                                      10/08/18 Entered
                                                  Entered11/19/18
                                                          10/13/18
                                                           10/08/1814:07:52
                                                                   13:06:17
                                                                    17:11:52 Desc
                                                                              Desc
                        MainExhibit
                             Document
                                    A PagePage
                                             7 of19
                                                 16
                                                  28of 49
                                                       45


 1          WHEREFORE, Petitioner prays for an order:
 2          1. Compelling Trena L. Langan to give the required statutory notice under Probate Code
 3   Section 16061.7;
 4          2. To provide additional disclosures required by Probate Code Sections 16061, 16061.5,
 5   16062 and 17200 depending on the terms and provisions of the Trust;
 6          3. If shown according to proof, declaring that Trena L. Langan is now and at all times
 7   herein has been holding “trust property” in constructive trust for the benefit of Petitioner under
 8   the terms of the Trust;
 9          4. Compelling Trena L. Langan to account fully for all Trust property;
10          5. If shown according to proof, to make all payments of Trust principal and income
11   required by the terms of the Trust to Petitioner;
12          6. Compelling Respondent to submit an accounting respecting Shirlee Kindle’s property
13   over which Respondent has had control as her agent under a durable power of attorney from
14   January 21, 2004 until now;
15          7. Compelling Respondent to make restitution for Decedent’s property that was expended
16   for Respondent’s own purposes and was not used for the benefit and use of the Decedent;
17          8. For damages for breach of trust according to proof;
18          9. For damages for financial elder abuse according to proof;
19          10. For removal of Trena L. Langan as Trustee and appointment of Steven Swartz as
20   successor Trustee, without bond;
21          11. For attorney’s fees and damages under Probate Code Section 16061.9 and Welfare
22   and Institutions Code Section 15657.5 (a) and other provisions for failure to serve the notification
23   required by Probate Code Section 16061.7 and for financial elder abuse;
24          12. If shown according to proof, that Trena L. Langan be surcharged for the losses
25   suffered by the Trust as a result of her breach of fiduciary duty in administration of the Trust.
26          13. If shown according to proof, that Trena L. Langan has misappropriated Trust assets for
27   her own personal use, she be ordered to return said assets at the earliest possible date.
28          14. If shown according to proof, that Trena L. Langan has misappropriated Trust assets for
                                           -6-
                      PETITION TO DETERMINE EXISTENCE OF TRUST, ETC.
Case
 Case8:18-ap-01183-TA
      8:18-ap-01183-TA Doc
                        Doc1-1
                            3 Filed
                            5   Filed11/19/18
                                     10/13/18
                                      10/08/18 Entered
                                                  Entered11/19/18
                                                          10/13/18
                                                           10/08/1814:07:52
                                                                   13:06:17
                                                                    17:11:52 Desc
                                                                              Desc
                        MainExhibit
                             Document
                                    A PagePage
                                             8 of20
                                                 17
                                                  28of 49
                                                       45



    1 her own personal use, that the court find that actions by Trena L. Langan have been undertaken in
   2    bad faith entitling Petitioner to exemplary and punitive damages as well as twice the value of the
    3   property withheld I misappropriated in bad faith pursuant to the provisions of Probate Code §
    4    859.

    5             15.   For all costs herein; and
    6             16. For such other orders as the court may deem proper.
    7                                               STIFTE AW CORP.
    8
         Dated:
    9                                               By hn J. Stifter4ttorney for Petitioner
   10
   11
   12

   13
   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                            -7-
Case
 Case8:18-ap-01183-TA
      8:18-ap-01183-TA Doc
                        Doc1-1
                            3 Filed
                            5   Filed11/19/18
                                     10/13/18
                                      10/08/18 Entered
                                                  Entered11/19/18
                                                          10/13/18
                                                           10/08/1814:07:52
                                                                   13:06:17
                                                                    17:11:52 Desc
                                                                              Desc
                        MainExhibit
                             Document
                                    A PagePage
                                             9 of21
                                                 18
                                                  28of 49
                                                       45
Case
 Case8:18-ap-01183-TA
      8:18-ap-01183-TA Doc
                        Doc1-1
                            3 Filed
                            5    Filed11/19/18
                                      10/13/18
                                       10/08/18 Entered
                                                   Entered11/19/18
                                                           10/13/18
                                                            10/08/1814:07:52
                                                                    13:06:17
                                                                     17:11:52 Desc
                                                                               Desc
                        MainExhibit
                             Document
                                    A Page Page
                                             10 of22
                                                 1928of 49
                                                        45




                               Exhibit A
Jan 031401:18p    Debbie
       Case
        Case8:18-ap-01183-TA
             8:18-ap-01183-TA Doc
                               Doc1-1
                                   3 Filed
                                   5    Filed11/19/18
                                             10/13/18
                                              10/08/18 Entered
                                                          Entered11/19/18
                                                                  10/13/18
                                                                   10/08/1813:06:17
                                                                           14:07:52
                                                                            17:11:52 Desc
                                                                   714-202-5205       Desc
                                                                                         p.10
                               MainExhibit
                                    Document
                                           A Page Page
                                                    11 of23
                                                        2028of 49
                                                               45




                           SEVENTH AJ't-1ENDMENT AND FULL RESTATEMENT
                         OF THE SHIRLEE KAl"'IDLE REVOCABLE FAMILY TRUST
                               DATED DECEl\iIBER 22, 1993 AS AMENDED

                 (1) This Seventh A r.1cnd.-nent and Full Restatement of the SHJRLEE KA.'l\fi)LE
          REVOCABLE FAMILY TRUST dared December22, 1993, as amended on4/22/94, 5/9/97, 6/8/99,
          2/8/2000, 12117/Pl and 7/24/04 (TRUST) is made by SHIRLEE K.ANDLE as the Settlor and the
          Trustee as of I"  \at.l ;;_s; o2©G        . The Trustee acting with regard to a particular trust
          regardless of number o Trustees shall be referred to in this instrument as "Trustee." "Trustee" shall
          include "successor Trustee" where applicable.

                 (2)     This Seventh Amcnd~nent to and Full Restatement restates and amends in its entirety
          the SHIRLEE KANDLE REVOCABLE FAMILY TRUST dated December 22, 1993 as amended.
          Said Declaration of Trust is now hereby amended in its entirety pursuant to the tenns of the original
          TRUST. It is the intention of the Senior that this document shall replace and supersede all previous
          documents and that this document shall now reflect the terms and provisions of the SHIRLEE
          KANDLE REVOCABLE F MllLY TRUST dated December 22, 1993 as amended as of this date.


                                                        * * *
Jan031401:18p    Debbie
       Case
        Case8:18-ap-01183-TA
             8:18-ap-01183-TA Doc
                               Doc1-1
                                   3 Filed
                                   5    Filed11/19/18
                                             10/13/18
                                              10/08/18 Entered
                                                          Entered11/19/18
                                                                  10/13/18
                                                                   10/08/1814:07:52
                                                                            13:06:17
                                                                             17:11:52 Desc
                                                                   714-202-5205        Desc
                                                                                         p.11
                               MainExhibit
                                    Document
                                           A Page Page
                                                    12 of24
                                                        2128of 49
                                                               45




                                                      ARTICLEl

                                           ESTABLISHl\.IENT OF TRUST

          1.1  CREATION OF NEW TRUST: This trust shall be known as the SHIRLEE K.Al~LE
          REVOCABLE FAMfLY TRUST dated December 22, 1993 AS RESTATED AND MIBNDED as
          of ~ ~~' ~~            ("Trust").            ·

          1.2    SETTLOR: SHIRLEE K..\!.'JDLE, the Settlor of this Trust is a United States citizen and a
          resident of Orange County, Cahfornia.

          1.3     TRUSTEE: SHIRLEE K.AJ.~DLE and TRENA LANGAN shall be the initial co-Trustees of
          this Trust. If SHIRLEE KANDLE shall, for any reason, cease to act as Trustee, TRENA LANGAN
          shall continue to act as sole Trustee. If TRENA LANGAN shall, for any reason, cease to act, then
          DEBORAH Mcl1'ilYRE shall become and act as successor co-Trustee with SHIRLEE KANDLE.
          If DEBORAH E. McINTYRE shall, for any reason, fail to qualify or cease to act, then STEVEN A.
          SWARTZ shall become and act as successor co-Trustee with SHIRLEE KANDLE. If both
          SHIRLEE KANDLE and TRENA LANGAN shall, for any reason, cease to act, then the following
          persons shall become and act as successor Trustee in the order named:

                                               DEBORAH E. McINTYRE
                                                STEVEN A. SWARTZ

          The Trustee acting with reg~d to a particular trust regardless of number of Trustees shall be referred
          to in this instrument as "Trustee." "Trustee" shall include "successor Trustee" where applicable. If
          no successor Trustee is designated to act in the event of the death, incapacity or written resignation
          of the Trustee then acting, or 110 successor Trustee accepts the office, the Trustee then acting may
          appoint a successor Trustee. If no such appointment is made, the majority of the adult beneficiaries
          entitled to distribution from this Trust may appoint a successor Trustee.

          1.4     INTENTIONS: SHIRLEE KANDLE, the Settler, intends, by this instrument, to create a
          revocable trust in accordance \vi th the laws of the State of California to hold the Settler's property
          for the Settlor's benefit during the Settlor's lifetime and to provide for the named beneficiaries upon
          the death of the Settlor.

          1.5     MARITAL STATUS: T he Settlor is a '\\oidow.

          1.6    CHILDREN: The Sett:or bas two (2) children living, namely, DEBORAH E. McINTYRE
          and STEVEN A. SWARTZ, both adults. The Settlor has no deceased children and no issue of a
          deceased child surviving. The Settler has one stepson, namely, RONALD KANDLE, an adult

          1.7     ASSIGNMENT OF ASSETS: Simultaneously v..ith the execution of this Declaration of
          Trust, the Settlor is depositing with the Trustee the property 1~ in Schedule "A'', IN TRUST, and



                                                           -2-
Jan031401:18p     Debbie
       Case
        Case8:18-ap-01183-TA
             8:18-ap-01183-TA Doc
                               Doc1-1
                                   3 Filed
                                   5    Filed11/19/18
                                             10/13/18
                                              10/08/18 Entered
                                                          Entered11/19/18
                                                                  10/13/18
                                                                   10/08/1813:06:17
                                                                           14:07:52
                                                                            17:11:52 Desc
                                                                   714-202-5205       Desc
                                                                                        p.12
                               MainExhibit
                                    Document
                                           A Page Page
                                                    13 of25
                                                        2228of 49
                                                               45




         the Trustee acknowledges receipt of such property. Additional property may be added to this Trust,
         at any time, and from time to time, by the Settlor or by any person or persons, by inter vivos or
         testamentary transfer or by insurance contract or trust designation. All property now received or
         hereafter added to this Trust stall constitute the trust estate, and shall be held, managed and
         distributed as hereinafter provided.



                                                     * * *
Jan 031401:19p     Debbie
        Case
         Case8:18-ap-01183-TA
              8:18-ap-01183-TA Doc
                                Doc1-1
                                    3 Filed
                                    5    Filed11/19/18
                                              10/13/18
                                               10/08/18 Entered
                                                           Entered11/19/18
                                                                   10/13/18
                                                                    10/08/1814:07:52
                                                                             13:06:17
                                                                              17:11:52 Desc
                                                                    714-202-5205        Desc
                                                                                          p.13
                                MainExhibit
                                     Document
                                            A Page Page
                                                     14 of26
                                                         2328of 49
                                                                45




                                                           ARTICLE2

                                    DISTRIBUTION OF INCOME AND PRINCIPAL

           2.1     DURING 1HE LIFETCvfE OF SETILOR: During the lifetime of the Settler, the Trustee
           shall pay to or apply for the benefit of the Settlor such sums of the trust estate income and principal
           as may be necessary to maintain the Settlor's sta..1dard ofliving or as may be requested by the Settlor
           from time to time. Any trust net income not distributed shall be added to the Trust as principal.

           2.2      PAYMENT TO OTHERS: The Settlor may at anytime direct the Trust.ee in writing to pay
           single sums or periodic paymer.ts oat of the trust estate to any otber person or organization. The
           Settlor's power to so direct the Trustee shall be personal to the Settlor, except that this power may be
           exercised by the Settlor's conservator, or by the agent named in a Settler's durable power of attorney
           authorizing such a power, to the extent that payments to one or more persons or organizations
           qualify for the annual federal g1 ft tax exclusion. If the Settlor becomes incapacitated, as defined in
           paragraph 2.3 of ARTICLE 2 of this Trust, the Trustee shall be permitted to continue to make
           periodic payments to such persor..s or organizations, wider the same terms and conditions, as if the
           Settlor bad not become incapacicated.

           2.3     PAYMENT OF PRlNCIPAL DURING SEITLOR'S DISABILITY: If at any time as
           certified in writing by two (2) licensed physicians, the Settler has become physically or mentally
           incapacitated, whether or not a cowi of compet~t jurisdiction has declared the Settlor incompetent,
           mentally ill, or in need of a conservator, the Trustee shall pay to or apply for the benefit of the
           Settlor, or the Trustee may pay to the Conservator of the Settlor, the amount of net income and
           principal from the trust esmte necessary in the Trustee's discretion for the proper health, support, and
           maintenance of the Settlor in accordance with the Settlors accustomed manner of living at the date
           of this instrument, until the Settlor, either in the Trustee's discretion or as certified by two (2)
           licensed physicians, is again able to manage the Settlor's 0"1n affairs, or until the earlier death of
           said Settlor. Any income in excess of the amoonts paid to or applied for the benefit of the Settlo.-
           shali be accwnulated and added to principal of the trust estate.

           2.4     AFI'ER THE DEA TH OF SHIRLEE KANDLE: Upon the death of SHIRLEE KANDLE,
           and after the payment of expenses, debts and taxes, including interest and penalties, the Trustee shall
           distribute the remaining trust estate, including any assets subsequently added to the trust est.ate as
           follows:

                   2.4.1 Specific Bequest. The Trustee shall distribute the sum of Twenty-five Thousand
           Dollars ($25,000.00) to the Settlor's granddaughter, TRENA LANGAN, provided she survives the
           Settlor by thirty (30) days. If TRENA LANGAN is deceased or fails to survive the Settler by thirty
           (30) days, this gift shall lapse a..."'1d be distributed with the balance of the trust estate. This gift shall be
           free of any administrative e;icpenses and taxes.




                                                                 ..4-
Jan 0314 01Case
           :19p     Debbie
            Case8:18-ap-01183-TA
                 8:18-ap-01183-TA       Doc
                                         Doc1-1
                                             3 Filed
                                             5    Filed11/19/18
                                                       10/13/18     Entered714-202-5205
                                                        10/08/18 Entered    10/13/18
                                                                            11/19/18
                                                                             10/08/1814:07:52
                                                                                     13:06:17    p.14
                                                                                      17:11:52 Desc
                                                                                                Desc
                                         MainExhibit
                                              Document
                                                     A Page Page
                                                              15 of27
                                                                  2428of 49
                                                                         45




                   2.4.2 Personal Property. The Trustee shall distribute the Settler's piano and any other
           furniture, fixtures, and household items she wishes to have to TRENA LANGAN, free of any
           administrative expenses and taxes ..A..ll other items of a personal nature not distn1mted to TRENA
           shall be sold and the net sale proceed3 shall become part of the residue of the trust estate.

                   2.4.3 Balance of Trust Estate. The Trustee shall distribute the balance of the trust estate as
           follows:

                   2.4.3.1 An Undividt!d One·Third (1/3) Share Of The Remaining Trust Est.ate To
           DEBORAH E. McINTYRE. The Trustee shall distribute an undivided one-third (1/3) share of the
           remaining trust estate to DEBORAH E. McINTYRE provided she survives the Settlor by thirty (30)
           days. If DEBORAH E. McJNTYRE predeceases the Settlor-or fails to survive the Settlor by thirty
           (30) days, the share of the trust estate that would have been distributed to DEBORAH E.
           McINTYRE shall be distributed to TRENA LANGAN. If TRENA LANGAN is deceased, the share
           of the trust estate that would have been distributed to DEBORAH E. McINTYRE shall be
           distributed to the then living iss-ae of TRENA LANGAN by right of representation. If TRENA
           LANGAN is not survived by issue, the share of the 1rust estate that would have been dis1ributed to
           DEBORAH E. McINIYRE shall equally augment the shares to be distributed in paragraphs 2.4.32
           and 2.4.3.3 below.

                    2.4.3.2 An Undivided One-Third (1/3) Share Of The Remaining Trust Estate To STEVEN
           A. SWARTZ. The Trustee shall distribute an undivided one-third (113) share of the remaining trust
           estate to STEVEN A. SWARTZ provided he sunives the Settlor by thirty (30) days. If STEVEN A.
           SW•.o\RTZ predeceases the Settlor or fails to survive the Settler by thirty (30) days, the share of the
           trust estate that would have been distributed to STEVEN A. S\VARTZ shall be distributed to KYLE
           SWARTZ. If KYLE SWARTZ is decease~ the share of the trust estate that would have been
           distributed to STEVEN A. s·wARTZ shall be distributed to the then living issue of KYLE
           SWARTZ by _right of representation. If KYLE SWARTZ is not survived by·issue, the share of the
           trust estate that would have been distributed to STEVEN A SWARTZ shall equally augment the
           shares to be distnbuted in paragraph 2.4.3.1 above and paragraph 2.4.3.3 below.

                   2.4.3.3 An Undivided One-Third (113) Share Of The Remaining Trust Estate To RONALD
           KANDLE. The Trustee shall di stribute an undivided one-third (1/3) share of the remaining trust
           estate to RONALD KANDLE provided he survives the Settlor by thirty (30) days. If RONALD
           KANDLE predeceases the Settlor or fails to survive the Settlor by thirty (30) days, the share of the
           trust estate that would have been distributed to RONALD K.ANDLE shall equally augment the
           shares to be distributed in paragraphs 2.4.3. l and 2.4.3.2 above.          ·

                  2.4.4 Default Provision. If at the Settler's death all of the beneficiaries hereinabove are then
           deceased and no other disposition of the trust property is directed by this Trust, the trust estate shall
           be distnbuted to the then living heirs of the Settlor, their identities and shares to be determined
           according to the laws of the State of California then in effect relating to separate property not
           acquired from a previously deceased spouse.




                                                             -s-
Jan 03 14 01 :20p   Debbie
          Case
           Case8:18-ap-01183-TA
                8:18-ap-01183-TA Doc
                                  Doc1-1
                                      3 Filed
                                      5    Filed11/19/18
                                                10/13/18
                                                 10/08/18 Entered
                                                             Entered11/19/18
                                                                     10/13/18
                                                                      10/08/1814:07:52
                                                                              13:06:17
                                                                               17:11:52 Desc
                                                                     714-202-5205        Desc
                                                                                           p.15
                                  MainExhibit
                                       Document
                                              A Page Page
                                                       16 of28
                                                           2528of 49
                                                                  45




                                                           ARTICLE3

                                                    SETTL<JR'S POWERS

             3.1     POWER TO REVOKE: During the lifetime of the Settlor, this Trust may be revoked in
             whole or in part v>.ith respect to property of the Settler by an instrument in V1:riting signed by the
             Settlor and delivered to the Trus:ee. If this instrument is revoked with respect to all or a major
             portion of the assets subject to the instrument, the Trustee sba.11 be entitled to retain sufficient assets
             reasonably necessary to secure payment of liabilities lawfully incurred by the Trustee in the
             administration of the Trust, including the Trustee's fees that have been earned, unless the Settlor
             shall indemnify the Trustee against loss or expense.

             3.2     POWER TO AMEND: The Settlor may at any time amend any of the terms of this
             instrument by an instrument in "~rriting signed by the Settlor and delivered to the Trustee. No
             amendment substantially increa:>ing the Trustee's duties or liabilities or changing the Trustee's
             compensation shall be valid without the Trustee's written consent. The Trustee shall not be obligated
             to act under any amendment unless the Trustee accepts it. If the Trustee is removed for failure to
             accept an amendment, the Scttlor shall pay to the Trustee any fees due and shall indemnify the
             Trustee against all liabilities that the Trustee has incurred in administering the Trust.

             3.3     ADDITIONS TO TRCST: Other property may be added to this Trust by the Settlor, by the
             will or codicil of the Scttlor, by the proceeds of life insurance presently in force, and (with the
             consent of the Trustee and the Setttor) by any other person or means.

             3.4     AGENT NAl\1ED UNDER DURABLE POWER OF ATTORNEY FOR PROPERTY IS
             AUTHORIZED TO AMEND, CREATE A."'ID REVOKE THE TRUST: If the Settler executes and
             delivers a Durable Power of Attorney for Property Management and allows the agent named therein
             to amend·, create or revoke the Settlor's revocable living trust in accordance with section 4264(a) of
             the California Probate Code, then the Settler's revocable living trust shall be so amended, created, or
             revoked.


                                                              * * *




                                                                -6-
Jan 03 14 01Case
             :20p 8:18-ap-01183-TA
             Case      Debbie
                   8:18-ap-01183-TA       Doc
                                           Doc1-1
                                               3 Filed
                                               5    Filed11/19/18
                                                         10/13/18     Entered714-202-5205
                                                          10/08/18 Entered    10/13/18
                                                                              11/19/18
                                                                               10/08/1814:07:52
                                                                                       13:06:17    p.16
                                                                                        17:11:52 Desc
                                                                                                  Desc
                                           MainExhibit
                                                Document
                                                       A Page Page
                                                                17 of29
                                                                    2628of 49
                                                                           45




                                                       ARTICLE4

                                          PO\VERS AND DUTIES OF TRVSTEE

           4.1    POWERS OF TRUSTEE: To carry out the purposes of any trust created under this
           instrument and subject to any limitations stated elsewhere in the declaration of trust, the Trustee is
           vested with the following powr:rs with respect to the trust estate and any part of i~ in addition to
           those powers now or hereafter confer.ed by law:

                    4.1.l Retain Property. To continue to hold any property and to operate at the risk of the
           trust estate any business or property that the Trustee receives or acquires under the trust as long as
           the Trustee deems ad"visable.

                  4.1.2 Sell, Purchase, Exchange and Repair. To manage, contra~ grant options on, sell (for
           cash or on deferred payments), convey, exchange, partition, divide, improve, and repair trust
           property and to purchase property for the trust estate.

                  4.1.3 Lease. To lease trust property for terms '\Vithin or beyond the terms of the trust and for
           any purpose, including exploration for and removal of gas, oil and other minerals; and to enter into
           community oil leases, pooling, and unitization agreements.

                  4.1.4 Borrow. To borrow money, and to encumber or hypothecate trust property by
           mortgage, deed of trust, pledge, or otherwise, for the debts of the Trustee or a co-O'\\'ller of trust
           property; to borrow money from the Settlor or from Settlor's probate estate.

                   4.1.5 Power to Insure. To carry, attbe expense ofthe trust., insurance of such kinds and in
           such amounts as the Trustee deems advisable to protect the trust estate and th.e Trustee against any
           hazard.

                    4.1.6 Conunence or Defend Litigation. To commence or defend such litigation with respect
           to the trust or any property of the trust estate as the Trustee may deem advisable, at the expense of
           the trust

                   4.1.7 Compromise Claims. To compromise or otherwise adjust any claims or litigation
           against or in favor of the trust.

                   4.1.8 Invest. To invest and reinvest funds in every kind of property, real, persona~ or
           mixed, and every kind of investment, specifically including, but not limited to, corporate obligations
           of every kind; preferred or comrr.on stocks; shares of investment trusts, in.vestment companies, and
           mutual funds; life insurance policies; notes, real estate, bonds, debentures, mortgages, deeds of
           trusts, mortgage participations, market funds and index funds appropriate under the then prevailing
           circumstances (specifically i:lcluding, but not limited to, the factors set out in Probate Code section
           16047(c): (1) general economic conditions; (2) possible effect of inflation/defl.ation; (3) the



                                                            -7-
Jan 0314 01Case
            Case8:18-ap-01183-TA
           :21p  8:18-ap-01183-TA
                    Debbie               Doc
                                          Doc1-1
                                              3 Filed
                                              5    Filed11/19/18
                                                        10/13/18
                                                         10/08/18 Entered
                                                                     Entered714-202-5205
                                                                             10/13/18
                                                                             11/19/18
                                                                              10/08/1814:07:52
                                                                                      13:06:17
                                                                                       17:11:52 Desc
                                                                                                 Desc
                                                                                                  p.17
                                          MainExhibit
                                               Document
                                                      A Page Page
                                                               18 of30
                                                                   2728of 49
                                                                          45




          expected tax consequences of investment decisions or strategies; (4) the role that each investment or
          course of action plays within the ovcraJl trust portfolio; (5) the expected total return from income
          and the appreciation of capital; (6) other resources of the beneficiaries !mown to the trustee as
          determined from information provided by the beneficiaries; (7) need for liquidity, regularity of
          income, and preservation or appreciation of capital; (8) an asset's special relationship or special
          value, if any, to the purposes of the trust or t.Q one or more of the beneficiaries. In so doing, the
          Trustee shall exercise care, skilL and caution to attain the Settlor's goals under this instrument. The
          Trustee shall consider individual investments as pan of an overall investment strategy having risk
          and return objectives reasonably suited to the purposes of the trust. The Trustee's investments may
          include stock in, or any commo:i trust fund administered by, the Trustee or stock in any entity
          owned by the Trustee or that O\:l.-11s the Trust

                  4.1.9 Manage Securities. With respect to securities held in the trust, t.o have all the rights,
          powers, and privileges of an owner, including, but not by v.--ay of limitation, the power to vote, give
          proxies, and pay assessments; to participate in voting trusts, pooling agreements, foreclosures,
          reorganizations, consolidations, mergers, liquidations, sales, and leases, and incident to such
          participation to deposit securitie:; with and transfer title to any protective or other committee oa such
          terms as the Trustee may deem advisable; and to exercise or sell stock subscription or conversion
          rights.

                  4. I. 10 Employ Investment Experts. To employ, at the expense of the trust estate,
          professional, independent and disinterested invesbnent or financial experts for the purpose of
          advising on the inves1ment and reinvestment of the trust estate in every kind of property, real,
          personal, or mixed, and every· kind of investment and to rely on the advice given by these experts;
          and the Trustee shall not be liable for any neglect, omission, or wrongdoing of any such investment
          or financial expert so employed if reasonable care was exercis·ed by said Trustee in the selection.

                  4.1.11 Employ Agents. To employ any attorney! accountant, broker, tax specialist,
          custodian, or other agent deemed necessary in the discretion of the Trustee, and to rely on the advice
          of said agent; and to pay from tbc trust estate reasonable compensation for all services performed by
          any of them; and the Trustee shall not be liable for any act, omission, or default of any such agent so
          employed if reasonable care was exercised by the Trustee in the selection.

                   4.1.12 Distribution of Trust Property. To partition, allot, and distribute the trust estate, on
          any division of trust shares or on partial or final distribution of the trust estate, in undivided interests
          or in kind, or partly in money and partly in kind, at valuations determined by the Trustee, and to sell
          such property on such terms and conditions as the Trustee may deem necessary to make the division
          or distribution. In making any di\'ision of trust shares or on partial or final distnoution of the trust
          estate, the Trustee shall be under r:o obligation to make a pro rata division, or to distribute the same
          assets to beneficiaries similarly situated; but rather, the Trustee may in the Trustee's discretion, make
          a non-pro rata division between trusts or shares and non-pro rata distributions to such beneficiaries,
          as long as the respective assets allocated to separate trusts or shares and distributed to such
          beneficiaries, have equivalent or proportionate fair market value.



                                                              -8-
Jan 031401Case
           :21 p 8:18-ap-01183-TA
           Case       Debbie
                  8:18-ap-01183-TA       Doc
                                          Doc1-1
                                              3 Filed
                                              5    Filed11/19/18
                                                        10/13/18
                                                         10/08/18 Entered
                                                                     Entered714-202-5205
                                                                             10/13/18
                                                                             11/19/18
                                                                              10/08/1814:07:52
                                                                                      13:06:17
                                                                                       17:11:52 Desc
                                                                                                 Desc
                                                                                                  p.18
                                          MainExhibit
                                               Document
                                                      A Page Page
                                                               19 of31
                                                                   2828of 49
                                                                          45




                  4.1.13 Hold Securities in Name of Trustee or Nominee. The Trustee shall have the power to
          hold securities or other property in the Trustee's name under this trust, or in the Trustee's own name,
          or in the name of a nominee, or tbe Trustee may hold securities unregistered in such condition that
          mvnership shall pay by delivery.

                   4.1.14 Loans and Purchases \vitb. Estate. To make loans to any person, including the Settler
          and the legal representatives of tht: Settler's probate estate, on such terms and oonditions as Trustee
          shall determine; and to purchase and retain as assets of this trust, any real or personal property in the
          Settler's probate estate at the frrir market value thereof on the date of purchase.

                  4.1.15 Adjustment for Tax Consequences. To take any action and to make any election, in
          the Trustee's discretion, to minimize the tax liabilities of this trust and its beneficiaries as the Trustee
          in the Trustee's sole discretion shall detexmine, and to allocate the benefits among the various
          beneficiaries as the Trustee in the Trustee's sole discretion shall determine, and to make adjustments
          in the rights of beneficiaries, or between the income and principal accounts, to compensate for the
          consequences of any tax election or any investment or administrative decision that the Trustee
          believes has bad the effect of c!irectly or indITectly preferring one beneficiary cir groilp of
          beneficiaries over others.

                   4.1.16 Release of Powers. To release or to restrict the scope of any power that the Trustee
          may hold in connection with the trust created under this instrument, whether such power is expressly
          granted in the instrument or implied by law. The Trustee shall exercise this power in a written
          instrument executed by the Trustc~, specifying the powers to be released or restricted and the nature
          of the restriction.

                  4.1.17 Partnerships. The Trustee shall have the power to engage in business as a general or
          limited partner.

                 4.1. 18 Power of Attomcv. The Trustee, in the Trustee's discretion, shall have the power to
          grant a special power of attorney to another party. Any power of attorney the Trustee creates
          pursuant to this power shall cease when the appointing Trustee ceases to act as Trustee.

                  4.l.19 Defer Death Tax. The Trustee, in the Trustee's discretion, shall have the power to
          elect pursuant to Sections 6161 or 6166 of the Internal Revenue Code of 1986, or pursuant to any
          other sections of federal, state or foreign law that pennit the extension of time to file or pay. or that
          permit the payment of death tax in such installments as the Trustee may deem advisable, or to seek
          an extension of time to pay aay part or all of the death tax, notwithstanding that the effect of such
          extension or election will be to defer the fmal settlement of the Settler's death tax. liability and to
          subject the Trust to interest charges.

                  4.1 .20 Payment ofFedernl and State Estate Taxes. Federal estate taxes and state estate taxes
          and inheritance taxes, if any, or other death taxes, imposed on or by reason of the inclusion of any
          portion of the trust estate or assets outside the trust estate (including but not limited to joint tenancy,




                                                             .. 9 ..
             Case
              Case8:18-ap-01183-TA
                   8:18-ap-01183-TA
                      Debbie
                                    Doc
                                     Doc1-1
                                         3 Filed
                                         5    Filed11/19/18
                                                   10/13/18
                                                    10/08/18 Entered
                                                                Entered 10/13/18
                                                                        11/19/18
                                                                         10/08/1814:07:52
                                                                                 13:06:17
                                                                      714-202-520517:11:52 Desc
                                                                                            Desc
                                                                                            p.19
Jan 03 14 01 :21 p
                                     MainExhibit
                                          Document
                                                 A Page Page
                                                          20 of32
                                                              2928of 49
                                                                     45




               life insurance proceeds, retirement benefits), in the gross taxable estate of the Settlor under the
               provisions of any federal tax lav. ·, shall be paid by the Trustee and charged to, prorated among, or
               recovered from the trust estate or the persons entitled to the benefits under this Trust as and to the
               extent provided by any applicable tax law or any proration s1atute. 11 Death taxes 11 includes all estate
               and state death taxes, Internal Revenue Code section 2032A recapture tax.es, and interest and
               penalties on such taxes. The trust estate includes property subject to probate administration that is
               directed to be added to the trust estate by reason of the Settlor's death. The Trustee is directed to seek
               reimbursement for such taxes paid by the Trustee from the recipients of property subject to any such
               tax to the fullest extent permitted by law. Any generation skipping transfer taxes shall be allocated in
               accordance with the Internal Revenue Code section 2603 as amended from time to time.

               42      ADDITIONAL PROVCSIO~S CONCERNING TRUSTEE: The following additional
               provisions shall be applicable to any person or entity acting as the Trustee hereunder:

                        42. l Resignation of Trustee. Any Trustee or successor Trustee may resign at any time and
               be disc~arged from acting as a Trustee of any trust by giving written notice of its resignation, duly
                                                              or
               acknowledged, to any remaining co-Trustee to the adult beneficiaries. The notice shall be served
               personally or by certified or registered mail, postage prepaid, return receipt requested, and shall
               specify the date when the resignation shall take effect. The effe<;tive date of the resignation shall be
               at least thirty (30) days after the service or mailing thereof, unless the person or persons to whom
               notice of the resignation shall have been given shall otherwise consent The then adult beneficiaries,
               unless a successor Trustee is designated or otherwise appointed as provided in this trust instrument,
               may, by action of a majority in interest, in a 'vritten instrument, duly acknowledged, designate a
               successor trustee ro·r the trusts herein created. Upon resignation, if there is no person or entity named
               to act as successor Trustee, a successor Trustee may be appointed by a colll1 of competent
               jurisdiction upon petition of the resigning Trustee or of any person interested in this trust.

                       4.2.2 Powers Pass to Successor. A successor Trustee shall succeed as the Trustee with like
               effect as though originally named as such herein. All authorities and powers conferred upon the
               original Trustee hereunder shall pass to the successor Trustees.

                       4.2.3 Bond Waived. No Trustee or successor Trustee specifically named herein is required
               to give bond.

                       42.4 Physical Division Required. Physical division of the assets into the separate share
               trusts shall be required and the Trustee is directed to keep separate books and records for each trust
               account.

                       4.2.5 Accounting by Trustee. A Trustee or successor Trustee may at the Trustee's discretion
               account to the adult beneficiaries of this trust and, to the extent permitted by law, their written
               approval shall bind minors and contingent beneficiaries. A beneficiary shall have 180 days from
               delivery of an accounting to object to the Trustee's transactions. Failure to so object shall constitute
               acceptance of the accounting.


                                                                   -10-
Jan 03 14 01 Case
              Case8:18-ap-01183-TA
             :22p  8:18-ap-01183-TA
                      Debbie            Doc
                                         Doc1-1
                                             3 Filed
                                             5    Filed11/19/18
                                                       10/13/18
                                                        10/08/18 Entered
                                                                    Entered 10/13/18
                                                                            11/19/18
                                                                             10/08/1814:07:52
                                                                                     13:06:17
                                                                          714-202-520517:11:52 Desc
                                                                                                Desc
                                                                                                 p.20
                                         MainExhibit
                                              Document
                                                     A Page Page
                                                              21 of33
                                                                  3028of 49
                                                                         45




                   4.2.6 Principal and Income. The determination of all matters with respect to what is
           principal and income of the trust estate and the apportionment and allocation of receipts and
           expenses between these accounts shall be governed by the provisions of the Uniform Principal and
           Income Act, as amended. Any such matter not provided for either in this instrument or in the
           Uniform Principal and Income Act shall be determined by the Trustee in the Trustee's discretion
           subject to the California law governing trusts of this nature.

                   4.2.7 Abandonment of Propet!}'. The Trustee is authorized to abandon any property or
           interest in property belonging to the trust when such abandonment is in the best :interest of the Trust
           and its beneficiaries.

                   4.2.8 Voting by Tmstees_ Where more than one party is acting as Trustee, a majority vote
           shall control all actions of the Trustee unless directed differently in this instrument. If an acting
           Trustee is the beneficiary of any discretionary power or right given the Trustee in this instrument,
           that party cannot participate in the exercise of that power for that party's own benefit.

                   4.2.9 Safe Deposit Box and Bank Accounts. Any party acting as Trustee shall have the right
           to enter the Trust safe deposit box and any safe deposit box maintained by Settlor. Bank, savings
           and loan accounts, brokerage accounts of the Trust may be operated by and withdrawals made by
           anyone of the Trustees then acting.

                   4.2.10 Exculpatory Clal:.se. I\o Trustee designated in this instrument shall be liable to any
           beneficiary or to any heir of the Settler for the Trustee's acts or failure to act, except for willful
           misconduct or gross negligence_ No Trustee shall be liable or responsible for any act, omission, or
           default or any other Trustee pw\·ided that the Trustee shall have bad no knowledge of facts that
           might reasonably be expected to put the Trustee on notice of it

                 4.2.ll Compensation of Trustee. The Trustee hereof shall be reimbursed for Trustee's
           expenses of administration when necessary for trust administration.

                   4.2.12 Notice to Trustee. Unless the Trustee receives actual written notice of an event
           affecting a beneficial interest in ~bis Trust, the Trustee shall not be liable to any beneficiary for
           making distributions as though the event had not occurred.


                                                         * ... ...




                                                           -11-
Jan 03 14 01 :22p    Debbie
            Case
             Case8:18-ap-01183-TA
                  8:18-ap-01183-TA Doc
                                    Doc1-1
                                        3 Filed
                                        5    Filed11/19/18
                                                  10/13/18     Entered714-202-5205
                                                   10/08/18 Entered    10/13/18
                                                                       11/19/18
                                                                        10/08/1814:07:52
                                                                                13:06:17    p.21
                                                                                 17:11:52 Desc
                                                                                           Desc
                                    MainExhibit
                                         Document
                                                A Page Page
                                                         22 of34
                                                             3128of 49
                                                                    45




                                                         ARTICLES

                                                 GENERAL PROVISIONS

            5.1     SPENDTHRIFT PROVlSIO).f: No interest in the principal or income of the trust estate or
            any Trust created hereunder sh:.:ll be anticipated, assigned, or encumbered, or subject to any
            creditor's claim or to legal process. prior to its actual receipt by the beneficiary.

            5.2      PAYMENTS TO BENEFICIARY UNDER DISABILITY: The Trustee in the Trustee's
            discretion may make payments to a m inor or other beneficiary under disability by making payments
            to tb.e custodian for the minor, the guardian or· conservator of his or her person, or the Trustee may
            apply payments directly for the beneficiary's benefit. The Trustee in the Trustee's discretion may
            make payments directly to a min~x if in the Trustee's judgment he or she is of sufficient age and
            maturity to spend the money properly.

            5.3    UNENFORCEABLE PROVISIONS: If any provision of this instrument is unenforceable,
            the remaining provisions sbal I n~vertheless be carried into effect

            5.4      CALIFORNLA. LAW APPLICABLE: The validity of this trust and the construction of its
            provisions shall be governed by the internal laws of the State of California in force from time to
            time; the laws of California sha1 l govern regardless of any change of residence of the Settlor, a
            Trustee or any beneficiary, or the appointment or substitution of a Trustee residing or doing business
            in another state. This Trust aad all its provisions and beneficiaries shall specifically be subject to the
            tenns and provisions of Sections 17200 to 17210 of the California Probate Code, as amended, which
            statutes pertain to courtjurisdictio:i over Jiving trusts.

            5.5    ISSUE AND CHILDRE"\:": As used in this declaration of trust, the terms "issue," "child,"
            and "children" (a) shall refer to pasons either conceived, born, or adopted during a valid marriage
            while under the age of eighteen years at the date of adoption and (b) shall include children born out
            of wedlock, provided. a parent-child relationship exists.

            5.6     GENDER AND NUNIBER: As used in this ins1rument, the masculine, feminine, or neuter
            gender and the singular or plural number, shall each be deemed to include the others whenever the
            content so indicates.

            5.7     TITLE TO TRUST PROPERTY: Legal title to all property held in trust hereunder shall be
            and remain vested in the Trustee and successor Trustees, as shall from time to time be acting
            hereunder, without any act of conveyance or transfer to, by, or from any succeeding or retiring
            Trustee.

            5.8        EXERCISE OF PO\\t"'ERS: Powers exercisable by will, codicil or other written instrument
            do not require that the will or codicil be admitted to probate in any jurisdiction but do require that
            the -..vill, codicil or other written instrument be filed with the Trustee prior to the death of the party




                                                              -12-
             Case
               Case8:18-ap-01183-TA
Jan 03 14 01 :23p   8:18-ap-01183-TA
                      Debbie               Doc
                                            Doc1-1
                                                3 Filed
                                                5    Filed11/19/18
                                                          10/13/18
                                                           10/08/18 Entered
                                                                       Entered 10/13/18
                                                                               11/19/18
                                                                                10/08/1814:07:52
                                                                                        13:06:17
                                                                             714-202-5205 17:11:52 Desc
                                                                                                    Desc
                                                                                                    p.22
                                            MainExhibit
                                                 Document
                                                        A Page Page
                                                                 23 of35
                                                                     3228of 49
                                                                            45




           exercising the power.

           5.9     NO CONTEST CLAUSE: r: any beneficiary under this Declaration of Trust {"Trust 11 ) , or
           the Settlor's Will, or any issue of such beneficiary, or any· legal heir of the Settlor or any person
           claiming under any of them sball, in any manner, directly or indirectly, singly or in conjnnction with
           any other person,

                   Contests or attacks the Scttlor's Will ( 11 \Vill"), or this Declaration of Trust, or

                   Seeks to impair or invalid:ites any of the provisions of the Will or this Trust, or

                   Attempts to thwart the Scltlor's estate plan by claiming constructive trust theory and/or an
           alleged oral or written agreement that the Settlor agreed to bequeath or give anything to such person
           or entity, or

                   Attempts to diminish the amount of property passing under the provisions of this Trust or the
           Settler's Will. or

                 Attacks or seeks to impair or invalidate any of the following: any gift which the Settlor bas
           made or will make during the Senior's lifetime; (whether or not such attack or attempt is successful);
           or

                  Attacks or seek to invalidate any transaction taken by TRENA LANGAN while acting as my
           co-Trustee or sole Trustee during my lifetime: (whether or not such attack or attempt is successful);
           or

                    Files a creditor's daim in the Settlors probate estate or against this Trust (without regard to
           its validity); or

                   Objects to any cons~ruction or interpretation of the Settlor's Will or this Trust or any
           provision of either document, that is adopted or proposed by the executor and/or Trustee;

                  Participates in any of the above, such as conspiring with or voluntarily assisting any person
           who takes any of the above actions.

           then in that event the Settler spcci fically disinherits such contesting person and all interests given
           under the Will and this Trust or m1y other trust, or any other document, to that contesting person
           shall be determined as it would have been detennined had such beneficiary predeceased the Settlor
           without surviving issue.

                    The Trustee is authorized to defend, at the expense of the trust estate, any contest or attack of
           any nature on any document or with respect to any transfer of property to the Settlor, or against the
           Settlor's probate estate.



                                                               -13-
             Case
               Case8:18-ap-01183-TA
Jan 03 14 01 :23p   8:18-ap-01183-TA
                       Debbie                   Doc
                                                 Doc1-1
                                                     3 Filed
                                                     5    Filed11/19/18
                                                               10/13/18
                                                                10/08/18 Entered
                                                                            Entered 10/13/18
                                                                                    11/19/18
                                                                                     10/08/1814:07:52
                                                                                             13:06:17
                                                                                  714-202-520517:11:52 Desc
                                                                                                        Desc
                                                                                                        p.23
                                                 MainExhibit
                                                      Document
                                                             A Page Page
                                                                      24 of36
                                                                          3328of 49
                                                                                 45




                    Nom.ithstanding the foregoiI1g, a "contest" shall include any similar action to the above in an
           arbitration proceeding.

                  In the event any provision of this "No Contest Clause" is fonnd to be unenforceable by any
           court of competent jurisdiction. the remaining provisions of this paragraph sbaJl be deemed
           severable from such unenforceable provision, and the remaining provisions shall be given full force
           and e:ffect.

           .5.10 NO Il\11PliiED INTEREST: The Trustee shall not be liable for the payment of interest to
           any beneficiary entitled to a distribution of cash, property or a right to income unless the right to
           interest is given the beneficiary by specific provisions of this instrument.

           5.11 TITLES AND CAPTrONS: All paragraph titles or captions contained in this instrument are
           for convenience only and shall not be deemed a part of this Trust instrument.

           The Settlor and the Trustee execute this Declaration of Trust effective as of the date on the top of the
           front page of this Declaration of Trust. SHIRLEE KANDLE has read the foregoing Restatement of
           Declaration of Trust. It correctly states the terms and conditions under which the nust estate is to be
           held, managed, and distributed by the Trustee. The Settlor approves the Restatement of Declaration
           of Trust in all particulars and the Trustee accepts the Trust.

           SETTLOR                                                        TRUSTEE

          ~A~ce<

           STATEOFCALIFORNIA                     )
                                                  ) SS.
           COlJNTY OF ORANGE                     )

           On    ~Zr~             2006,beforeme,Debr~ . 0~ }%\µ.u Vu.b\t_~
           personany appeared SHIRLEE K.t\N"DLE and TRENA LANGAN, personal&' known to me                                           Clt-
           proved tG me   9ll   tbe   basi~   of sati!;fuctory e:-.zide.a~ to be the person whose names are subscribed to
           the v..itbin instrument, and acknowledged to me that they executed the same in their authorized
           capacities, and that by their signatures on the instrument the persons or the entity upon behalf of
           which the persons acted, executed the instrument.


                                                                                        J@·
                                                                                                         e a e •
                                                                                                  DEBRA OUfN° • 1
           \VITNESS my hand and official seal.                                           . .._....,. •               •     •
                                                                                                                               0
                                                                                              ~                       M.
                           ~~- \ \ ' \ L(l~                                             ~-~-·   ~#1519319                                 I
                                                                                        j
           Signature                                                                                      . __ ,. Publfc - CQlfarnlg
                   Notary Public                                                                              ~Cow11v                     -
                                                                                            •   0   •    :';ai:"'.~.~·=

                                                                   -14-
             Case
              Case8:18-ap-01183-TA
                   8:18-ap-01183-TA Doc
                                     Doc1-1
                                         3 Filed
                                         5    Filed11/19/18
                                                   10/13/18
                                                    10/08/18 Entered
                                                                Entered 10/13/18
                                                                        11/19/18
                                                                         10/08/1814:07:52
                                                                                 13:06:17
                                                                      714-202-5205 17:11:52 Desc
                                                                                             Desc
                                                                                             p.24
Jan 03 14 01 :24p    Debbie
                                     MainExhibit
                                          Document
                                                 A Page Page
                                                          25 of37
                                                              3428of 49
                                                                     45




                                    SHIRLEE~Af\''DLEREVOCABLEFAi.'\fiLYTRUST
                                              AS RESTATED A.."ID AMENDED
                                                     Schedule 0 A"

             PERSONAL PROPERTY

             All of the Settlor's right, title and interest in and to all of the Settlor's automobiles, jewelry,
             household furniture and furnishings, silverware, books, paintings, pictures, works of art, clothing
             and all other personal effects, incl ud.ing all policies of insurance on such property but subject to any
             liens or encumbrances thereon.

             INVESTMENT ACCOUNTS

             Edward Jones




             Fidelity Investments




                                                              -15-
Jan 03 14 01 :24p   Debbie
           Case
            Case8:18-ap-01183-TA
                 8:18-ap-01183-TA Doc
                                   Doc1-1
                                       3 Filed
                                       5    Filed11/19/18
                                                 10/13/18     Entered714-202-5205
                                                  10/08/18 Entered    10/13/18
                                                                      11/19/18
                                                                       10/08/1814:07:52
                                                                               13:06:17
                                                                                17:11:52 Desc
                                                                                          Desc
                                                                                           p.25
                                   MainExhibit
                                        Document
                                               A Page Page
                                                        26 of38
                                                            3528of 49
                                                                   45




                                                               ASSIG1''MENT
                                          -
                     SHIRLEE KA.'IDLE, \Vithout consideration and in order to change formal title only, does
            hereby transfer and assign to SHl:RLEE KMTILE and TRENA L.AJ."l'GAN as co-Trustee of the
            SHIRLEE KANDLE REVOCABLE FAMILY TRUST AS RESTATED AND AMENDED on
            N\a.v.   ?-:s=i c9mt.- , all of her right, title and interest in and to all of her automobiles, jeweliy,
            househeld furniture and fumishi.r.gs, silverware, books, paintings, pictures, works of art, clothing
            and all other personal effects, including all PPlicies of insurance on such property but subject to any
            liens or encumbrances thereon.


            Dated:   ~ ;;).~ 0 <a                                    ~eec k&nd,a_
                                                                  ./SHIR.LEE KA.NOLE


                                                          ACCEPTANCE BY TRUSTEE

                    We, the undersigned co-Trustees of the SHlRLEE KANDLE REVOCABLE FAMILY
            TRUST AS RF.STATED A.'-.iD AlvfENDED on ~ i.,,~, ~ ~ do hereby accept said
            assignment of personal property including but not limited to automobiles, jewehy, household
            furniture and furnishings, silverware, books, paintings, pictures, works of art, clothing and all other
            personal effects, including all policies of insurance on such property but subject to any liens or
            encumbrances thereon.




            STATE OF CALIFORNIA            )
                                          ) SS.
            COUNTY OF ORANGE )

            On      ~ 2-<]
                       9\Q before me,              ~bfc\.~• b \&e- t.Jo~&~~             appeared SHlRLEE KANDLE and
            TRENA LANGAN, personally known to me er pi;oved to r.ue oa d!e bnsis of satisfacbJry e\·iaance to be the person
            \'Vhose names are subscribed ro the within instrument, and acknowledged to me that they executed the same in their
            autboriz.ed capacities, and that by their !lignatures on the iastrwnent the persons or the entity npon behalf of which the
            persons acted, executed the instrunenr.

            WITNESS my band and official seal.        ,,
                           l\ . A         \.._        I   i1
            Signature ·   ~I                   \;l.- UJJd...ie-
                                                           1




                                                                     -16-
Jan 0314 01 :25p    Debbie
          Case
           Case8:18-ap-01183-TA
                8:18-ap-01183-TA Doc
                                  Doc1-1
                                      3 Filed
                                      5    Filed11/19/18
                                                10/13/18
                                                 10/08/18 Entered
                                                             Entered11/19/18
                                                                     10/13/18
                                                                      10/08/1814:07:52
                                                                              13:06:17
                                                                               17:11:52 Desc
                                                                     714-202-5205        Desc
                                                                                           p.26
                                  MainExhibit
                                       Document
                                              A Page Page
                                                       27 of39
                                                           3628of 49
                                                                  45




                                                     ASSIGN1\.1ENT

                  SHJRLEE Kk'IDLE and TREKA LANGAN, co-Trustees of the SHIRLEE K.t\NDLE
           REVOCABLE FAMILY TRUST dated December 22, 1993 as amended 4/22194, 519191, 618199,
           2/8,2000, 12117/01 and 7/24/04, V.'ithout consideration and in order to change formal title only, does
           hereby transfer and assign to SHIRLEE KANDLE and TRENA LANGAN as co. Trustees of the
           SIDRLEE KANDLE REVOCABLE FANllLY TRUST AS RESTATED AND AMENDED on
            W\~ ;J,}".:)@Jlc. all of the Trust's right, title and interest in and to all of property held by them
  S,-K·    a~co=Trllstees of the SHIRLEE K.:\NDLE REVOCABLE FAMILY TRUST dated December 22,
           1993 as amended.

           Dated:   ~~~\CJ~

           Dated: ti   /2~ Jo~

           STATE OF CALIFORNL.\           )
                                         ) SS.
           COUNTY OF ORANGE               )

           On       9 2:§1~           before me,   \2e.lovrl\ %>     o~ ~b~Pu\,1cif.sona1Ly
           SIDRLEE KANDLE and TRENA LA.NGAN, personaUy knovm to me or pr:Gvea te me on: the basis
                                                                                                       appeared

           of.-satisfaEtery e:w4Elea6€ to be the person whose names are subscnoed to the v.rithin ins1rwnent, and
           acknowledged to me that they executed the same in their authorized capacities, and that by their
           signatures on the instrument U1e persons or . the entity upon behalf of which the persons acted,
           executed the instrument.

           WITNESS my hand and official seal.

           Signature    CJJ-t>-~ )v.\         L




                                                           -17-
                Case
                 Case8:18-ap-01183-TA
                      8:18-ap-01183-TA Doc
                                        Doc1-1
                                            3 Filed
                                            5    Filed11/19/18
                                                      10/13/18
                                                       10/08/18 Entered
                                                                   Entered 10/13/18
                                                                           11/19/18
                                                                            10/08/1814:07:52
                                                                        714-202-520513:06:17
                                                                                     17:11:52 Desc
                                                                                               Desc
                                                                                              p.27
Jan 03 14 01 :25p       Debbie
                                        MainExhibit
                                             Document
                                                    A Page Page
                                                             28 of40
                                                                 3728of 49
                                                                        45




                                               GEI\i'ERAL GRANT AND ASSIGm-IENT

                        l, the undersigned, h~reby assign, grant convey and transfer to myself and TRENA
                LANGAN, as co-Trustees of the SHIRLEE KANDLE REVOCABLE FA1v11LY TRUST AS
       .        RESTATED AND AME1'.1DED un {~1' 1 2.~'(,, all of my right, title and interest in and
     fJ ,K.-    to all of my property, personal and reaiprrt;, including, but not limited to jewelry, clothing,
                household furniture and furr.ish:ngs, other tangible articles of a personal nature, personal
                automobiles, stocks, and bank accounts. I direc! that all of such property shall be held, administered
                and distributed in accordanGe with         theterms of said Trust I intend this General Grant and
                Assigrunent to be effective immediately and agree to execute any other documents reasonably
                necessary to perfect title to such assets in the name of the Trustee of said Trust. This General Grant
                and Assignment shall be binding upon my heirs, assigns, successors in interest, and personal
                representatives and shall be spccitically enforceable. This General Grant and Assignment is subject
                to any presently existing encumbrances with respect to property conveyed. Notwithstanding the
                foregoing, the General Grant and Assignment shall not apply with respect to any qualified plan
                under Internal Code Section 40 l (a), IRA, life insurance policy or joint tenancy property.

                Signed at   0 fOJ'\4JfL
                ~&d&_,
               _....SHIRLEE KANDLE

                STATEOFCALIFORNJA                 )
                                                 ) SS.
                COU}.;TY OF ORANGE               )

               On    ~a_--~ ()I.,         before m,,       Tu k_i(,;,,_\x\ c9k ~\r.,., (...~1<4>ersonally appeared
               SHIRLE KANDLE, personally krim.vn to me OFpt=alfed to me on the eJ€is of satisfactory evidence
               to be the person whose name is subsclibecl t.o the within instrument, and acknowledged to me that
               she executed the same in her authorized capacity, and that by her signature on the instrwnent the
               person or the entity upon behalf cf which the person acted, executed the instrument

               WITNESS my hand and official seaL
                            r .   I\      \_          r.
               Signature    ~            J\\ 0).L_.
                                                 ____
                                                 '·




                                                                   -l.B-
Case
 Case8:18-ap-01183-TA
      8:18-ap-01183-TA Doc
                        Doc1-2
                            3 Filed
                            5   Filed11/19/18
                                      10/13/18
                                       10/08/18 Entered
                                                   Entered11/19/18
                                                           10/13/18
                                                            10/08/1814:07:52
                                                                    13:06:17
                                                                     17:11:52 Desc
                                                                               Desc
                        Main Exhibit
                             DocumentB PagePage
                                              1 of41
                                                 383 of 49
                                                        45




                               Exhibit B
Case
 Case8:18-ap-01183-TA
      8:18-ap-01183-TA Doc
                        Doc1-2
                            3 Filed
                            5   Filed11/19/18
                                      10/13/18
                                       10/08/18 Entered
                                                   Entered11/19/18
                                                           10/13/18
                                                            10/08/1814:07:52
                                                                    13:06:17
                                                                     17:11:52 Desc
                                                                               Desc
                        Main Exhibit
                             DocumentB PagePage
                                              2 of42
                                                 393 of 49
                                                        45
Case
 Case8:18-ap-01183-TA
      8:18-ap-01183-TA Doc
                        Doc1-2
                            3 Filed
                            5   Filed11/19/18
                                      10/13/18
                                       10/08/18 Entered
                                                   Entered11/19/18
                                                           10/13/18
                                                            10/08/1814:07:52
                                                                    13:06:17
                                                                     17:11:52 Desc
                                                                               Desc
                        Main Exhibit
                             DocumentB PagePage
                                              3 of43
                                                 403 of 49
                                                        45
       Case
        Case8:18-ap-01183-TA
             8:18-ap-01183-TA Doc
                                Doc1-4
                                    3 Filed
                                    5   Filed11/19/18
                                             10/13/18
                                              10/08/18 Entered
                                                        Entered11/19/18
                                                                 10/13/18
                                                                  10/08/1814:07:52
                                                                          13:06:17
                                                                           17:11:52 Desc
                                                                                    Desc
                         Adversary
                                Main
                                   Proceeding
                                     DocumentCoverPage
                                                     Sheet
                                                        41 ofPage
                                                        44    45 1 of 2
                                                              49
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
45&7&/48"35;                                                                    53&/"-"/("/

ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
45*'5&3-"8$031                                       +BJO-BX(SPVQ
1VFSUBEFM4PM4VJUF4BO$MFNFOUF$" $PSQPSBUF1BSL4VJUF*SWJOF$"
	
                                         	

PARTY (Check One Box Only)                         PARTY (Check One Box Only)
Ƒ 'HEWRU    Ƒ 86 Trustee/Bankruptcy Admin        Ƒ
                                                   Y Debtor      Ƒ U.S. Trustee/Bankruptcy Admin
Ƒ
Y &UHGLWRU  Ƒ 2WKHU                                Ƒ Creditor    Ƒ Other
Ƒ 7UXVWHH                                          Ƒ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

$PNQMBJOUUP%FUFSNJOF%JTDIBSHFBCJMJUZPG%FCU6OEFS4FDUJPOT	B
	
	B
	
BOE	B
	

PGUIF#BOLSVQUDZ$PEF

                                                                    NATURE OF SUIT

        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


Ƒ 11-Recovery of money/property - §542 turnover of property                     Ƒ 61-Dischargeability - §523(a)(5), domestic support
    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)

Ƒ 12-Recovery of money/property - §547 preference                               Ƒ
                                                                                9 68-Dischargeability - §523(a)(6), willful and malicious injury
Ƒ 13-Recovery of money/property - §548 fraudulent transfer                      Ƒ 63-Dischargeability - §523(a)(8), student loan
Ƒ 14-Recovery of money/property - other                                         Ƒ 64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                Ƒ 65-Dischargeability - other
                                                                                     (other than domestic support)

Ƒ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien



                                                                                Ƒ 71-Injunctive relief – imposition of stay
                                                                                FRBP 7001(7) – Injunctive Relief

Ƒ
    FRBP 7001(3) – Approval of Sale of Property
    31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                Ƒ 72-Injunctive relief – other
Ƒ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                Ƒ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



Ƒ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                Ƒ 91-Declaratory judgment
                                                                                FRBP 7001(9) Declaratory Judgment



Ƒ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                               Ƒ
                                                                               FRBP 7001(10) Determination of Removed Action

Ƒ9 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


Ƒ9 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny Ƒ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
       actual fraud                                                            Other


                    (continued next column)                                    Ƒ 02-Other (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)
xƑ Check if this case involves a substantive issue of state law                 Ƒ Check if this is asserted to be a class action under FRCP 23
Ƒ &KHFNLIDMXU\trial is demanded in complaint                                Demand $ QMVTJOUFSFTU
Other Relief Sought
     Case
      Case8:18-ap-01183-TA
           8:18-ap-01183-TA Doc
                             Doc1-4
                                 3 Filed
                                 5  Filed11/19/18
                                         10/13/18
                                          10/08/18 Entered
                                                   Entered11/19/18
                                                            10/13/18
                                                             10/08/1814:07:52
                                                                     13:06:17
                                                                      17:11:52 Desc
                                                                               Desc
 B1040 (FORM 1040) (12/15) Adversary
                                  Main
                                     Proceeding
                                       DocumentCover
                                                  Page
                                                     Sheet
                                                        42
                                                        45
                                                      ofPage
                                                         45 2 of 2
                                                         49

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
TRENA LANGAN                                                           8:18-bk-12055-TA
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
Central District of California                                         Santa Ana                         Hon. Theodor Albert
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)



               V('
        /
DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)

10/08/2018                                                             John J. Stifter



                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor's discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court's Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiffs attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.
Case 8:18-ap-01183-TA      Doc 5
                               3 Filed 11/19/18
                                       10/13/18 Entered 11/19/18
                                                          10/13/18 14:07:52
                                                                   13:06:17            Desc
                           Main Document    Page 46
                                                 43 of 49
                                                       45


        EARLY MEETING OF COUNSEL, JOINT STATUS CONFERENCE
            INSTRUCTIONS FOR JUDGE THEODOR C. ALBERT


1.   A COPY OF THESE INSTRUCTIONS MUST BE ATTACHED TO THE COPY
     OF THE COMPLAINT SERVED UPON EACH PARTY, AND THE PROOF OF
     SERVICE OF THE SUMMONS AND COMPLAINT MUST INDICATE THAT SUCH
     COPY WAS SERVED THEREWITH.

2.   These instructions apply only to parties represented by counsel. If you do not
     have an attorney, you must appear at the status conference in person.

3.   The appearance at the status conference hearing may be made by telephone if
     arranged by calling Court Call at (866) 582-6878 not later than 4:30 p.m. the
     day prior to the court hearing date. Any request for telephonic appearance made
     after the 4:30 p.m. deadline is disfavored, and must be court approved by
     contacting Judge Albert’s Calendar Clerk, Elizabeth Steinberg at (714) 338-5382
     and be accompanied by a suitable explanation for the lateness.

4.   If Local Rule 7026-1 applies, counsel for the parties MUST TIMELY MEET TO
     DISCUSS SETTLEMENT AND TO EXCHANGE DOCUMENTS, OTHER
     EVIDENCE, AND LISTS OF WITNESSES AND PRELIMINARY DISCOVERY
     SCHEDULES AS PROVIDED IN THE RULE.

5.   Unless all defendants have defaulted, the parties shall file a Joint Status Report
     pursuant to Local Rule 7016-1(a)(2) at least fourteen (14) days before the date
     of the status conference in a form substantially similar to Local Form No. 7016-
     1.STATUS.REPORT. If Local Rule 7026-1 applies, the parties must include in
     the Joint Status Report a statement that they have met to discuss settlement
     and have exchanged documents, other evidence, lists of witnesses and
     preliminary discovery schedules. If cooperation in the filing of a Joint Status
     Report cannot reasonably be obtained, a Unilateral Status Report is expected
     from each appearing party with an explanation of the reasons why a Joint
     Status Report was not filed.

6.   If no response to the complaint is timely filed, plaintiff may request entry of
     default by the Clerk or by the Court.

7.   If the parties dispute whether the adversary proceeding is “core” or “non-core,”
     they shall file points and authorities in support of their positions. Any party that
 Case 8:18-ap-01183-TA         Doc 5
                                   3 Filed 11/19/18
                                           10/13/18 Entered 11/19/18
                                                              10/13/18 14:07:52
                                                                       13:06:17        Desc
                               Main Document    Page 47
                                                     44 of 49
                                                           45


          contends the proceeding is “non-core” shall file and serve its points and
          authorities at least fourteen (14) days before the status conference. Any
          response must be filed and served at least seven (7) days before the status
          conference.

8.        Failure to comply with these instructions may subject the responsible party to
          sanctions.

9.        Failure of counsel for any party to appear at a status conference or pre-trial
          conference may be considered an abandonment or failure to prosecute or
          defend diligently and the proceeding may be dismissed or judgment entered
          against the defaulting party.

10.       Any demand for jury trial on any issue must be filed by either the plaintiff or
          defendant(s) within 10 days of the filing of the first pleading contesting the
          issue(s). Such demand must also contain a statement that the party does or
          does not consent to a jury trial conducted by the Bankruptcy Court. Within 10
          days of the service of the demand and statement of consent or non-consent, all
          other parties shall file and serve a statement of consent or non-consent to a jury
          trial conducted by the Bankruptcy Court. See McCarthy v. Bronson, 906 F.2d
          835 (2d Cir. 1990) certiorari granted in part 11 S. Ct. 578, 498 U.S. 1011, 112 L.
          Ed. 584, affirmed on other grounds, 111 S. Ct. 1737, 500 U.S. 136, 114 L. Ed.
          2d 194. See also LBR 9015-2 (a) and (b). Failure to abide by this instruction
          shall be deemed a waiver of the right to a jury.

(revised 11/27/13)
       Case 8:18-ap-01183-TA                   Doc 5
                                                   3 Filed 11/19/18
                                                           10/13/18 Entered 11/19/18
                                                                              10/13/18 14:07:52
                                                                                       13:06:17                                   Desc
                                               Main Document    Page 48
                                                                     45 of 49
                                                                           45

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1181 Puerta del Sol Suite 100, San Clemente CA 92673


A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
PLAINTIFF'S COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT UNDER SECTIONS 523(a)(2), 523(a)(4),
AND 523(a)(6) OF THE BANKRUPTCY CODE; and EARLY MEETING OF COUNSEL, JOINT STATUS CONFERENCE
INSTRUCTIONS FOR JUDGE THEODOR C. ALBERT
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 10/13/2018        , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

- Weneta M Kosmala (TR) ectalert+Kosmala@titlexi.com, wkosmala@txitrustee.com; dmf@txitrustee.com
  kgeorge@kosmalalaw.com
- United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
                                                                                     -    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 10/1,3/2018          , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
 Debtor In Pro Se                  Judge's Copy
Trena Langan                       Santa Ana Division
105 Sanctuary                      U.S. Bankruptcy Court
                                   Ronald Reagan Federal Building
Irvine, CA 92620                   Attn: Chambers of Judge Albert
                                411 W. Fourth Street, Suite 5085       LJ Service information continued on attached page
                                Santa Ana, CA 92701
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                     , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                    0 Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

10/13/2018       Erin Dickey
 Date                      Printed Name                                                       Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 3                                   F 7004-1.SUMMONS.ADV.PROC
        Case 8:18-ap-01183-TA                   Doc 5 Filed 11/19/18 Entered 11/19/18 14:07:52                                     Desc
                                                Main Document    Page 49 of 49


                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 1181 Puerta del Sol Suite 100, San Clemente CA 92673

A true and correct copy of the foregoing document entitled: REQUEST FOR CLERK TO ENTER DEFAULT UNDER
LBR 7055-1(a) will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 11/19/2018 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
  - Weneta M Kosmala (TR) ectalert+Kosmala@titlexi.com, wkosmala@txitrustee.com; dmf@txitrustee.corn
     kgeorge@kosmalalaw.com
  - United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                    0 Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 11/19/2018 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
 Debtor In Pro Se               Judge's Copy
 Trena Langan                   Santa Ana Division
 105 Sanctuary                  U.S. Bankruptcy Court
                                Ronald Reagan Federal Building
 Irvine, CA 92620
                                 Attn: Chambers of Judge Albert
                                 411 W. Fourth Street, Suite 5085 u Service information continued on attached page
                                 Santa Ana, CA 92701
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                     fl Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 11/19/2018         Erin Dickey
 Date                       Printed Name                                                      Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                     F 7055-1.1.REQ.ENTER.DEFAULT
